Exhibit 10.2

MASTER SERVICES AGREEMENT

BETWEEN

AT&T SERVICES, INC.

ON BEHALF OF ITSELF AND ITS AFFILIATES,

AND

MOTRICITY, INC.

AT&T Contract No. 20100607.090.C

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier,

their Affiliates and their third party representatives, except under written
agreement by the contracting Parties.

Page 1



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

TABLE OF CONTENTS

 

SECTION/
EXHIBIT    DESCRIPTION    N/A    RECITALS    3 1    DEFINITIONS    3 2   
SERVICES    7 3    ORDERING AND ACCEPTANCE    8 4    PRICING AND COMPENSATION   
8 5    INVOICE AND PAYMENT    9 6    TERM    9 7    TERMINATION    9 8    AT&T’S
DATA    10 9    CONFIDENTIAL INFORMATION    11 10    OWNERSHIP AND PROTECTION OF
PROPRIETARY RIGHTS    13 11    USE OF MARKS    15 12    INDEMNIFICATION    15 13
   INSURANCE    19 14    COMPANY’S WARRANTIES    22 15    PERFORMANCE METRICS
AND NON-PERFORMANCE COMPENSATION    25 16    FORCE MAJEURE    25 17    DELAYS IN
PERFORMANCE    26 18    DISASTER RECOVERY    26 19    SAFETY    26 20   
LIMITATION OF LIABILITY; NO SPECIAL OR CONSEQUENTIAL DAMAGES    27 21    NOTICES
   27 22    DISPUTE RESOLUTION    28 23    RECORDS AND AUDITS    29 24   
QUALITY ASSURANCE    31 25    NETWORK CONNECTIONS    32 26    NETWORK ACCESS   
33 27    OFFSHORE WORK PERMITTED – UNDER SPECIAL CONDITION    33 28    EXPORT
CONTROL    35 29    AT&T BACKGROUND CHECKS    35 30    SUPPLIER UTILIZATION OF
MINORITY, WOMEN AND DISABLED VETERAN OWNED BUSINESS ENTERPRISES    36 31   
THIRD PARTY ADMINISTRATOR    37 32    MISCELLANEOUS PROVISIONS    37 EXHIBIT A
   ORDERING PROCESS, INVOICING AND PAYMENT    42 EXHIBIT B    INTENTIONALLY
OMITTED    47 EXHIBIT C    PRIVACY POLICY - INTENTIONALLY OMITTED.    48
EXHIBIT D    SECURITY REQUIREMENTS    49 EXHIBIT E    ACCEPTANCE CERTIFICATE
TEMPLATE    59

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 1



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

EXHIBIT F    WORK ORDER FORM    61

LIST OF APPENDICES

 

APPENDIX    DESCRIPTION    G    INITIAL SUPPLIER PARTICIPATION PLAN    72 G-1   
PRIME SUPPLIER PARTICIPATION PLAN    76 H    RESULTS REPORT    81 K    OFFSHORE
LOCATIONS    83

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 2



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

MASTER SERVICE AGREEMENT

This Master Service Agreement (“Agreement”), dated as of the 1st day of October,
2010 (the “Effective Date”) is made between AT&T Services, Inc. a Delaware
corporation, on behalf of itself and its Affiliates (“AT&T”) and Motricity,
Inc., a Delaware corporation, (“Supplier”). Supplier and AT&T may each also be
referred to individually as a “Party” or collectively as the “Parties”
throughout this Agreement.

RECITALS

 

A. AT&T is interested in obtaining certain Managed Services from Supplier, as
more fully described below; and

 

B. Supplier is an application service provider in the business of providing such
Managed Services to meet AT&T’s requirements;

 

C. To the extent that, as a part of providing the Managed Service, Supplier will
provide Custom Products, Custom Modifications or other professional services,
the Parties will enter into separate Statements of Work, issued under a separate
service exhibit to this Agreement (the “Custom Development and Professional
Services Exhibit”); and

 

D. To the extent that, as a part of providing the Managed Service, Supplier
provides Software license(s) such Software license shall be provided pursuant to
the terms of a mutually agreed upon “Software Supply and License Agreement,”
executed between the Parities.

In consideration of the foregoing recitals, the mutual promises, covenants and
agreements herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Definitions.

The terms used in this Agreement shall have their normal or common meaning,
except that the following Capitalized terms shall have the following meanings
for the purpose of this Agreement. Additional definitions may be found within
the attached Exhibit(s):

 

  A. “Acceptance” or “Accepted.” AT&T will be deemed to have given its
“Acceptance” or to have “Accepted” a Service when the applicable test and
acceptance procedures have been conducted pursuant to the Agreement, the
respective Service Exhibits (to include the related Test Plan) or upon AT&T’s
Default Acceptance.

 

  B. “Acceptance Certificate Template” is as set forth within Exhibit E,
attached hereto and incorporated by reference and when prepared by Supplier and
submitted to AT&T is referred to as the “Acceptance Certificate.”

 

  C.

“Affiliates” means any entity which controls, is controlled by or is under
common control with AT&T or Supplier. The term “control” and its correlative
meanings, “controlling,” “controlled by,” and “under common control with” means
the legal, beneficial or equitable ownership, directly

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 3



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

or indirectly, of more than thirty percent (30%) of the aggregate of all voting
equity interests in an entity.

 

  D. “AT&T Contractor” means an individual or entity under contract with AT&T to
perform services or provide products to AT&T and/or AT&T customers.

 

  E. “AT&T Project” means an AT&T initiative that could result in a potential
business relationship with Supplier, and may include other AT&T strategic
partners.

 

  F. “AT&T Project NDA” means the specific non-disclosure agreement,
confidentiality agreement or information exchange agreement to be entered into
in support of each AT&T Project.

 

  G. “AT&T Property” means physical and non-physical property of AT&T (or
provided on behalf of AT&T), including materials, equipment, software, hardware,
networks, IT systems and network connectivity.

 

  H. “Business Third Party” or “Business Third Parties” means an AT&T-designated
third party that is under separate agreement with AT&T to provide service in
connection with the Managed Service.

 

  I. “Change Order” means a written document issued by AT&T to modify a Purchase
Order.

 

  J. “Custom Modifications” means alterations or modifications (if any) to the
Software to be performed by, or on behalf of, Supplier pursuant to AT&T written
requirements and mutually agreeable terms set forth within an executed Statement
of Work.

 

  K. “Custom Product(s)” means any product(s) (including without limitation, any
Deliverables or Custom Modifications) that are created, designed, developed,
manufactured or acquired by or on behalf of Supplier in support of the Service
under this Agreement (whether by Supplier or its employees, agents or
contractors, and whether completed or in-progress) pursuant to the AT&T
requirements and paid for by AT&T.

 

  L. “Customer(s)” means a subscriber or subscribers of AT&T services.

 

  M. “Customer Information” is as defined within Section 8.1.

 

  N. “Default Acceptance” means Service is deemed Accepted by AT&T at the time
of Delivery, unless Supplier is notified in writing, via the Acceptance
Certificate, of any failure in meeting the testing specifications set forth in
the Test Plan, or if AT&T uses the Service for any purpose other than test and
acceptance.

 

  O. Deliver” or “Delivery” means Supplier’s turnover to AT&T of Services
accompanied with an Acceptance Certificate prepared by Supplier demonstrating
compliance with the applicable Service Level(s), Specifications and Acceptance
criteria.

 

  P. “Deliverable(s) means any or all inventions, discoveries, ideas, (whether
patentable or not), and all works and materials, including but not limited to
products, devices, computer programs, source codes, designs, files,
specifications, texts, drawings, processes, data or other information and
documentation and all rights incident thereto, in preliminary or final form, and
that are provided, produced or developed (whether by or on behalf of Supplier or
its employees, agents or contractors, and whether completed or in-progress)
pursuant to this Agreement.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 4



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  Q. “Documentation” means any user manuals, operator instructions and other
documentation and materials used in conjunction with the Service and/or Software
and provided by Supplier, whether in printed or electronic form.

 

  R. “Drug Screen” means the testing for the use of illicit drugs (including
opiates, cocaine, cannabinoids, amphetamines, and phencyclidine (PCP)) of any
Supplier Person who (i) has unsupervised (or badged) physical Access to AT&T or
its customer’s premises, or (ii) has regular or recurring supervised physical
Access to AT&T or its customer’s premises for more than thirty (30) days in the
aggregate annually.

 

  S. “Error(s)” or “Service Defect(s)” means a failure to conform to applicable
Specifications as may be further described within the applicable Service
Exhibit.

 

  T. “Force Majeure” means any act of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, acts of terrorism, wars, blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
storms, floods, washouts, arrest and restraints of governments and people, civil
disturbances, and explosions.

 

  U. “Harmful Code” means any virus, worm, bomb, Trojan Horse or any
undocumented software locks or drop dead devices which would render inaccessible
or impair in any way the operation of the Software or Service or any other
hardware, software or data which the Software or Service is designed to process
or use, or any other hardware, software or data attached to, resident on, or
accessible to the system on which the Software is executed or stored.

 

  V. “Identification Credentials” includes, with respect to each Supplier
Person, his or her Social Security number, driver’s license, educational
credentials, employment history, home address, and citizenship indicia.

 

  W. “Indemnified Party” or “Indemnified Parties” is as defined within
Section 12.2.

 

  X. “Information” means all confidential, proprietary or trade secret
information, including discoveries, ideas, concepts, know-how, techniques,
processes, procedures, designs, specifications, strategic information,
proposals, requests for proposals, proposed products, drawings, blueprints,
tracings, diagrams, models, samples, flow charts, data, computer programs,
marketing plans, Customer Information, employee personal information, health or
financial information, authentication credentials, and other technical,
financial or business information, whether disclosed in writing, orally,
visually, in tangible or intangible form, including in electronic mail or by
other electronic communication.

 

  Y. “Intellectual Property Rights” means any rights in any jurisdiction in the
world under any patents (including any application, registration, extension,
reexamination, reissue, continuation, or renewal patents), copyrights (including
any application, registration or renewal thereof), mask work rights, trade
secrets, trademarks (including any applications, registrations and the goodwill
associated therewith), service marks, trade secret rights, trade dress, moral
rights, or foreign equivalents of the foregoing, and any other proprietary
rights of any nature.

 

  Z. “Laws” is defined in Section 14.3 of this Agreement.

 

  AA. “Marks” is defined in Section 11 of this Agreement.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 5



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  BB. Licensor” means Supplier, as used within Exhibit B “Software Supply and
License Agreement” of this Agreement.

 

  CC. “Nondisclosure Agreement” means the specific non-disclosure agreement,
confidentiality agreement or information exchange agreement entered into in
support of each Managed Service.

 

  DD. “Persistent Connection” means connectivity achieved through a persistent
physical or logical connection (such as a virtual private network or a frame
relay connection), as further described in Section 25 below.

 

  EE. “Pre-Existing Materials” is defined in Section 10 of this Agreement

 

  FF. “Product(s)” means a component or components of a Managed Service, such as
equipment, software (including but not limited to Deliverables), documentation,
designs, or materials, used created or provided by or on behalf of Supplier, as
may be further described in the applicable Service Exhibit.

 

  GG. “Proprietary Materials” means all inventions, discoveries and ideas
(whether patentable or copyrightable or not), and all works and materials,
including but not limited to, products, tools, devices, computer programs,
source codes, processes, procedures, texts, designs, drawings, documentation,
engineering materials, specifications, data or other information, in preliminary
or final form, and on any media whatsoever, owned or controlled (by license or
otherwise) by a Party.

 

  HH. “Purchase Order” or “P.O.” means a purchase order and/or release under a
P.O. issued by AT&T to place orders for Services under this Agreement.

 

  II. “Service(s)” or Managed Service(s)” means the application service and/or
platforms provided to AT&T, as further described in the applicable Service
Exhibit, to include consultation, professional, technical, and engineering
services, installation or removal services, creation, development or supply of
Software, Product, Custom Product and/or Support Services.

 

  JJ. “Service Level Agreement” or “SLA” means the agreement set out in each
Service Exhibit that outlines the performance metrics, obligations and remedies
for the respective Service(s).

 

  KK. “Software” is as defined within the respective Service Exhibit or Software
Supply and License Agreement.

 

  LL. “Specifications means (i) Supplier’s applicable technical and functional
Documentation, including any warranty statements, and (ii) AT&T’s written
requirements, documentation, specified in or attached to this Agreement, (e.g.
an executed Service Exhibit, Statement of Work, etc.), which shall control over
any inconsistency with Supplier’s Service specifications and description.

 

  MM. “SSL” means a secure socket layer protocol.

 

  NN. “Start Date” means the earlier of: i) the commencement of any discussions
or exchanges of Information regarding the relevant AT&T Project or Deliverable,
or ii) the date of the AT&T Project NDA relating to such an AT&T Project or
Deliverable.

 

  OO. “Statement of Work(s)” or “SOW(s)” means a written description of the
professional service and/or Custom Product Supplier is providing AT&T, pursuant
to the terms and conditions of the Custom Development and Professional Services
Exhibit.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 6



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  PP. “Subcontractor” means any person or entity supplying labor or materials to
perform all or any part of Supplier’s obligations under this Agreement.

 

  QQ. “Supplier” references to Supplier shall include, when applicable, any
AT&T-approved subcontractors, agents or third parties acting through or on
behalf of Supplier.

 

  RR. “Supplier Materials” means certain materials, including, without
limitation, data, documentation, software, or information, that are developed by
Supplier independent of this Agreement and provided by Supplier or its suppliers
under this Agreement as described in the respective Services Exhibit.

 

  SS. “Supplier Person” is as defined in Section 29.1.

 

  JJ. “Support Service” means any operational, hosting and/or other support
provided to AT&T as part of the Managed Service, as more fully described in the
applicable Service Exhibit.

 

  TT. “Term” is defined in Section 6 of this Agreement.

 

  UU. “Test Plan(s)” means the mutually agreed upon test and acceptance plan(s)
and supporting Documentation required for a specific Service and include such
items as test cases and timeframes for testing and acceptance by each respective
Party.

 

  VV. “Work Order” means a written order, form or memoranda as may be delivered
to Supplier for limited use (e.g., ordering of materials, creation of ad-hoc
report) and specifically excludes any Custom Product or Custom Modifications, an
example of which is attached hereto as Exhibit F.

 

2. Services.

 

  2.1 Supplier shall perform and provide to AT&T the Managed Services as
described a within a subordinate exhibit to the Agreement (“Service Exhibit,”.
All Services provided by Supplier will be governed by the terms of this
Agreement. Specific terms applicable to a specific Managed Service will be
detailed in a Service Exhibit to be mutually agreed upon and executed by the
Parties

 

  2.1.1 Unless otherwise agreed by AT&T in writing, Supplier will provide all
equipment and supplies necessary or appropriate to perform the Services); and
will not subcontract any Services without AT&T’s prior written approval.

 

  2.2 In the event AT&T desires to obtain other Managed Services from Supplier
during the term of this Agreement, the Parties will add a new Service Exhibit to
be mutually agreed upon for each Managed Service.

 

  2.3 Supplier shall provide AT&T with Custom Products, Custom Modifications,
and/or professional services, as might be required in providing the Managed
Service, pursuant to a mutually agreed upon Statement of Work.

 

  2.4 To the extent a Managed Service contemplates the purchase and/or licensing
of Software, Supplier agrees to supply such software pursuant to a mutually
agreed upon “Software Supply and License Agreement” executed by the Parties.
Each completed and executed Software Supply and License Agreement shall be a
made a part of this Agreement, on its own, or under the respective Service
Exhibit entered into under this Agreement.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 7



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  2.5 AT&T Property. Any AT&T Property provided for Supplier’s use in performing
the Services will be specified in the applicable Service Exhibit. Supplier will
be liable for any loss or damage, other than ordinary wear and tear, to AT&T
Property in Supplier’s possession or control. In the event of any such loss or
damage, Supplier will pay AT&T the full current replacement cost of such
equipment or AT&T Property within thirty (30) days after its loss or damage

 

3. Ordering and Acceptance

 

  3.1 AT&T shall place orders for Services or Software under this Agreement by
issuing Purchase Order(s) following the execution of Service Exhibit, Statement
of Work, Work Order, etc. Issuance of Purchase Orders for Services shall be
governed exclusively by the terms and conditions of this Agreement, including,
but not limited to, the terms described in the “Ordering Process” section of
Exhibit A to this Agreement, attached hereto and incorporated by reference.

 

  3.2 Any terms or conditions set forth in a Purchase Order other than those set
forth in the “Ordering Process” of Exhibit A shall be null and void.

 

  3.3 AT&T shall have the right to test, review and/or trial the Service as set
forth within the applicable Test Plan and/or the respective Services Exhibit.

 

4. Pricing and Compensation.

 

  4.1 Prices for Services. Prices for Services purchased under this Agreement
will be in accordance with pricing provisions of the respective Service Exhibit.

 

  4.2 Most Favored Customer. Notwithstanding any other provision of this
Agreement, all of the prices, benefits, and terms granted by Supplier to AT&T
pursuant to this Agreement are hereby warranted by Supplier to be no less
favorable to AT&T than the prices, benefits and terms that are being and will be
offered by Supplier to any of its other customers for similar Products and
Services during the Term of the applicable Exhibit, including any renewals
thereof. If and when Supplier reduces the sales price of any Product or Service,
then AT&T will be entitled to the benefit of such price reduction for units of
the Product or for such Service as described more fully herein (“Price
Protection”).

If Supplier enters into any arrangement with any other customer of Supplier
providing for more favorable prices than those payable by AT&T hereunder on
similar terms and conditions, then the applicable Exhibit will be deemed to
incorporate the more favorable prices and Supplier will immediately apply such
more favorable pricing to AT&T’ orders. “Most Favored Customer” pricing changes
will apply to any Products or Services ordered but not yet shipped or provided
to AT&T as soon as such pricing changes are effective.

 

  4.3 This Section 4.2 will apply only to Products and Services for which most
favored customer criteria is defined in the applicable Service Exhibit, SOW or
similar document.Volume Discount. Upon request of AT&T, Supplier agrees to
negotiate in good faith to establish volume discounts that would apply to
Services provided under this Agreement. To implement this volume discount
pricing, the Parties agree that they will use good faith efforts to establish a
volume discount plan, within six (6) months of AT&T’s request. The Volume
Discount Plan shall include but is not limited to the following items:

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 8



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  i. volume discounts

 

  ii. identification of eligible expenditures to be applied against discount,
volume discount threshold(s); and

 

  iii. timing of when the discounts would be applied.

 

5. Invoice and Payment

Supplier shall invoice AT&T for Services provided to AT&T under this Agreement
and AT&T shall pay Supplier pursuant to the terms and conditions described in
the “Invoicing and Payment” section of Exhibit A to this Agreement.

 

6. Term

 

  6.1 Agreement. The term of this Agreement will commence on the Effective Date
and, unless otherwise terminated pursuant to Section 7 “Termination”, will end
two (2) years from the Effective Date (“Initial Term”). At the end of this
Initial Term, the Agreement will automatically renew under the existing terms of
this Agreement for successive one (1) year periods (each a “Renewal Term”),
unless either Party gives the other Party notice of its intent not to renew at
least sixty (60) days prior to the end of the then current term. Collectively,
the Initial Term and Renewal Terms will be referred to as “Term.”

Provided, however, that in the event the period of time for a particular Service
extends beyond the effective date of termination, such Service(s) and this
Agreement (but only as to those Services) shall remain in effect for the agreed
upon term set forth in the respective Service Exhibit, subject to all of the
terms and conditions of this Agreement.

 

  6.2 Service Exhibits. The term for each Service provided under this Agreement
shall be as specified in the applicable Service Exhibit.

 

7. Termination.

 

  7.1 Termination for Cause. Either AT&T or Supplier may terminate the Agreement
and/or the applicable Service Exhibit upon the other Party’s material breach of
this Agreement, provided that (a) the non-breaching Party will first have sent
written notice to the breaching Party describing the breach in reasonable detail
and demanding that it be cured, (b) the breaching Party does not cure the breach
within thirty (30) days following its receipt of such notice, and (c) following
the expiration of the thirty (30) day cure period, the non-breaching Party sends
a second written notice to the breaching Party indicating that the non-breaching
Party has terminated this Agreement. Additional termination provisions may be
included within the individual Service Exhibits.

 

  7.2 Material Breach. The following will be considered a material breach of
this Agreement:

 

  a) The failure of either Party to perform or observe any material term,
condition, or covenant to be performed by it under this Agreement;

 

  b) The execution of any assignment for the benefit of creditors or the filing
for relief by either Party under any applicable bankruptcy, reorganization,
moratorium, or similar debtor relief laws;

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 9



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

c) The appointment of a receiver for Supplier or AT&T, or for substantially all
of their respective assets or properties; and

d) An unauthorized assignment of this Agreement.

 

  7.3 Bankruptcy. If a proceeding is commenced under any provision of the United
States Bankruptcy Code, voluntary or involuntary, by or against either Party,
and this Agreement has not been terminated, the non-debtor Party may file a
request with the bankruptcy court to have the court set a date within sixty
(60) days after the commencement of the case, by which date the debtor Party
will assume or reject this Agreement and the debtor Party will cooperate and
take whatever steps necessary to assume or reject the Agreement by such date.

 

  7.4 Termination for Convenience. AT&T may terminate this Agreement or any one
or more of the Service Exhibits entered into pursuant to this Agreement at any
time upon thirty (30) days written notice to Supplier, unless otherwise
restricted within a Service Exhibit.

 

  7.5 Obligations upon Termination. Except as may otherwise be provided in a
Service Exhibit, upon termination or expiration of this Agreement or any one or
more of the Service Exhibits Supplier agrees to:

 

  i. cooperate in an orderly “wind-down” or transition of the affected
Service(s) to AT&T or a designated AT&T supplier;

 

  ii. transfer all relevant AT&T Data and Customer Information to AT&T and/or a
designated AT&T supplier, in a commercially available form and method defined by
AT&T;

 

  iii. continue to provide the Service(s) until the earlier of (i) completion of
the transition to AT&T or an AT&T designated supplier or (ii) twelve (12) months
from expiration or termination of the affected Service(s) (the Transition
Period”); and

 

  iv. enter into a separate Statement of Work with AT&T detailing the transition
and/or wind-down plan, including a specific end date and work diligently to
implement such transition/wind down of Service in a timely manner.

During the Transition Period, AT&T will pay fees to Supplier and otherwise
perform its obligations under this Agreement for the Services as set forth in
the applicable Service Exhibit.

 

  7.6 Effect of Termination. Upon receipt of notice of termination, Supplier
will, unless otherwise directed by AT&T: (i) transfer title and deliver Custom
Products to AT&T (ii) return or destroy (at AT&T’s option) all Customer
Information in its possession to AT&T and (iii) take all actions necessary to
protect property in Supplier’s possession in which AT&T has or may acquire an
interest, applying at least the same standard of care that Supplier uses to
protect its own property.

 

8. AT&T’s Data.

Supplier acknowledges that AT&T has all ownership rights to the data provided by
AT&T to Supplier under the terms of this Agreement (“AT&T Data”) and Supplier
agrees to treat all AT&T Data relating to AT&T’s business as confidential and to
be used only for the purpose of providing Services to AT&T under this Agreement.
At AT&T’s request, Supplier shall remove from the AT&T account any personnel of
Supplier that AT&T believes is not treating AT&T Data in a manner consistent
with terms of this Section. This provision shall not apply to such AT&T Data as
is publicly available, independently developed by Supplier or rightfully
obtained from third parties.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 10



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  8.1 Customer Information. To the extent that Supplier receives or has access
to any personally-identifiable AT&T customer or AT&T personnel data (including,
but not limited to, name, address, telephone number, credit card information,
social security number, Customer Proprietary Network Information, profiles,
customer usage data and/or other data resulting from Customer’s use of the
services) (collectively, “Customer Information”), AT&T retains all rights to,
and is the sole owner of, all Customer Information. Supplier will treat all
Customer Information pursuant to Exhibit D to this Agreement. Supplier will not
use or disseminate or authorize the use or dissemination of any Customer
Information for any purpose other than in connection with the performance of
Supplier’s obligations under this Agreement, without AT&T’s advance written
permission, which may be withheld in AT&T’s sole discretion.

 

  8.2 Protection and Security of Customer Information. Supplier will not use or
disclose, or permit others to use or disclose, any Customer Information except
as necessary for Supplier to fulfill its obligations under this Agreement, or
otherwise in accordance with AT&T’s written instructions. Supplier will take all
reasonable precautions to protect Customer Information against unauthorized
disclosure or alteration, theft, or other misuse including without limitation,
maintaining and enforcing safety and security procedures and policies with
respect to access, handling and maintenance of Customer Information reasonably
designed to (i) insure the integrity and security of Customer Information;
(ii) protect against any reasonably foreseeable threats or hazards to the
integrity or security of Customer Information; and (iii) protect against
unauthorized access to or use of Customer Information that could result in
substantial harm or inconvenience to AT&T or its customers. Further, the Parties
will cooperate with each other on an ongoing basis to evaluate security
standards and will evaluate in good faith recommendations made by the other to
protect the security and integrity of Customer Information.

 

  8.3 Retention of Customer Information. As soon as Supplier no longer needs to
retain any item of Customer Information in order to perform its duties under
this Agreement or otherwise upon AT&T’s written request, Supplier will, at
AT&T’s option, promptly return or destroy all tangible material embodying
Customer Information in its possession or under its control.

 

  8.4 Privacy. In addition to any other protections afforded under this
Agreement, Supplier acknowledges that Customer Information is subject to certain
privacy laws and regulations, as well as the AT&T’s privacy policy, as may be
changed by AT&T in its discretion from time to time (found at
http://www.att.com/gen/privacy-policy?pid=2506 ).

 

9. Confidential Information.

 

  9.1 Confidential Information – AT&T

 

  9.1.1

Any Information furnished to Supplier in connection with this Agreement,
including Information provided under a separate Nondisclosure Agreement in
connection with discussions regarding the Service, or related Service Exhibits,
shall remain AT&T’s property. Unless such Information was previously known to
Supplier free of any obligation to keep it confidential, or has been or is
subsequently made public by AT&T or a third party, without violating a
confidentiality obligation, Information shall be kept confidential by Supplier,
shall be used only in performing under this Agreement, and may not be used for
other purposes except as may be agreed upon between Supplier and AT&T in
writing. Supplier is granted no rights or license to such Information. All
copies of such Information, whether in written, graphic or other tangible form,
shall be returned to AT&T

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 11



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

upon the earlier of (i) AT&T’s request or (ii) upon termination, cancellation,
or expiration of this Agreement.

 

  9.1.2 Supplier understands and agrees that any and all field trial results
prepared by AT&T are and shall remain the property of AT&T and are hereby
considered AT&T’s proprietary Information. Therefore, it shall be AT&T’s option,
in its sole discretion, to furnish Supplier copies of such documents or to
discuss such documents with Supplier. Supplier’s use of field trial reports
furnished by AT&T shall be governed by the Publicity section in addition to the
provisions contained in this section, Information.

 

  9.1.3 Notwithstanding the foregoing provisions of this Section 9.1, Contractor
will not be required to protect AT&T Information from disclosure to the extent:
(a) the Information has been publicly disclosed by AT&T; (b) AT&T in writing
authorizes Contractor to disclose without restriction; (c) Contractor already
lawfully knows the Information at the time it is disclosed by AT&T without an
obligation to keep it confidential; (d) Contractor lawfully obtains the
Information from any source other than AT&T, provided that such source lawfully
disclosed such information; or (e) Contractor independently develops such
Information without use of or reference to AT&T’s Information

 

9.2 Confidential Information – Supplier.

 

  9.2.1 Other than for those rights granted under Section 10.1 “Ownership and
Use of Proprietary Materials”, any Information furnished to AT&T in connection
with this Agreement, including Information provided under a separate
Nondisclosure Agreement in connection with discussions regarding the Service, or
related Service Exhibits, shall remain Supplier’s property. Unless such
Information was previously known to AT&T free of any obligation to keep it
confidential, or has been or is subsequently made public by Supplier or a third
party, without violating a confidentiality obligation, Information shall be kept
confidential by AT&T, shall be used only in performing under this Agreement, and
may not be used for other purposes except as may be agreed upon between Supplier
and AT&T in writing. AT&T is granted no rights or license to such Information.
All copies of such Information, in written, graphic or other tangible form,
shall be returned to Supplier upon the earlier of (i) Supplier’s request or
(ii) upon termination, cancellation, or expiration of this Agreement.
Notwithstanding the preceding sentences, to the extent AT&T is hosting any
Products or Services on its own equipment or its subscribers’ devices,
installation, operations, repair, or maintenance Information of Supplier which
pertains to the Products or Services which are the subject of this Agreement
shall be considered to be confidential but AT&T may disclose such Information to
others solely for the purpose of installing, operating, repairing, replacing,
removing, and maintaining the Product or Service for which it was initially
furnished.

 

  9.2.2 AT&T will not be required to protect Supplier Information from
disclosure to the extent: (a) the Information has been publicly disclosed by
Supplier; (b) Supplier in writing authorizes AT&T to disclose without
restriction; (c) AT&T already lawfully knows the Information at the time it is
disclosed by Supplier without an obligation to keep it confidential; (d) AT&T
lawfully obtains the Information from any source other than Supplier, provided
that such source lawfully disclosed such information; or (e) AT&T independently
develops such Information without use of or reference to Supplier’s Information.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 12



--------------------------------------------------------------------------------

 

AT&T Agreement No. 20100607.090.C

 

  9.3 Notice to Disclose Confidential Information

In the event a Party receives a court order, or is otherwise required by law to
disclose any confidential Information, such Party will (a) notify the other
immediately upon receipt of such court order or other document requiring
disclosure, such that the Party whose confidential Information may be disclosed
has time to object and/or move for a protective order, and (b) file any
information disclosed in response to such order under seal and/or request that
the court seal such confidential Information. Such notice must include, without
limitation, identification of the Information to be so disclosed and a copy of
the order. The disclosing Party will disclose only such Information as is
legally required and will use its best reasonable efforts to obtain confidential
treatment for any Information that is so disclosed. Except as may ultimately be
required by such court order or law, each Party’s obligations with regard to
such confidential Information, as set forth above, will remain in full force and
effect.

 

10. Ownership and Protection of Proprietary Rights

The following protections apply to proprietary rights of the Parties.

 

  10.1 Ownership and Use of Proprietary Materials.

 

  10.1.1 Custom Products. Unless otherwise agreed in writing by the parties AT&T
will be the exclusive owner of all right, title, and interest in and to all
Custom Product, including all Intellectual Property Rights, excluding
Contractor’s Pre-Existing Materials, but including all enhancements,
modifications, and updates thereto that are part of the Custom Product. AT&T’s
ownership of such enhancements, modifications and updates shall be subject to
Contractor’s underlying rights and ownership in the Pre-Existing Material.
Contractor shall secure all such Intellectual Property Rights from each
employee, agent and subcontractor of Contractor who has or will be providing or
creating any Services or Custom Product to or on behalf of AT&T under this
Agreement. All works created in whole or in part by Contractor under this
Agreement will be deemed “work made for hire” of AT&T for all purposes of
copyright law, and the copyright will belong solely to AT&T. To the extent that
the Custom Product does not qualify as a work made for hire under applicable
law, and to the extent that the Custom Product includes material subject to
Intellectual Property Right protection, Contractor hereby assigns to AT&T all
Intellectual Property Rights in and to the Custom Product, including, but not
limited to, all rights in and to any inventions and designs embodied in the
Custom Product or developed in the course of Contractor’s creation of the Custom
Product. The foregoing assignment includes a license under any current or future
patents owned or licensable by Contractor to the extent necessary to combine the
Custom Product or any derivative works thereof with any hardware and software of
AT&T. Contractor, however, will be free to use its general knowledge, skills and
experience within the scope of its business that are used or developed pursuant
to this Agreement; however, Contractor shall have no license or other right to
use the Custom Product other than for the delivery of Services to AT&T under
this Agreement. Contractor agrees that it will not provide the Custom Product to
any third party without AT&T’ prior written consent.

 

  10.1.2

Pre-Existing Materials. Subject to the license granted below, each party will
retain all Intellectual Property Rights in any Proprietary Material it owned or
had an interest in prior to the Start Date (“Pre-Existing Materials”). Unless
expressly stated herein, nothing in this Agreement will be deemed to imply a
transfer of ownership of the other party’s Pre-

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 13



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Existing Materials. Notwithstanding the terms set forth above in this provision,
to the extent Pre-Existing Material of Supplier is embodied in any Custom
Product, Supplier grants AT&T a perpetual, non-exclusive, assignable,
sub-licensable, royalty-free license to use, modify, and enhance such
Pre-Existing Material, but only as reasonably necessary for AT&T to exercise its
rights in the Custom Product. In the interest of clarity, the parties agree that
in the previous sentence the word “embodies” does not mean, when used in
reference to two pieces of software, that one piece (i.e. a code library) is
merely linked to another through reference in a code string; but rather that the
Custom Product includes the Pre-Existing Materials within the lines of code
comprising the piece of software. ]

 

  10.1.3 Further Acts. Supplier will take such action (including, but not
limited to, the execution, acknowledgment, delivery and assistance in
preparation of documents or the giving of testimony) as may be requested by AT&T
to evidence, transfer, vest or confirm AT&T’ right, title and interest in the
Custom Products.

 

  10.1.4 AT&T Reservation of Rights and Limited License. THE PARTIES HEREBY
ACKNOWLEDGE AND AGREE THAT NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, AT&T IS NOT TRANSFERRING OR GRANTING ANY RIGHT, TITLE, OR INTEREST IN
OR TO (OR GRANTING ANY LICENSE IN OR TO) ANY OR ALL PROPRIETARY MATERIALS
CREATED BY AT&T OR DIRECTLY OR INDIRECTLY PROVIDED TO SUPPLIER BY AT&T OR BY ITS
THIRD PARTY PROVIDERS , NOR TRANSFERRING OR GRANTING ANY RIGHT, TITLE, OR
INTEREST IN OR TO (OR GRANTING ANY LICENSE IN OR TO) ANY AND ALL OF AT&T’S
INTELLECTUAL PROPERTY RIGHTS WHENEVER ACQUIRED, AND GRANTS SUPPLIER NO RIGHTS IN
OR TO, NO LICENSE TO, AND NO PERMISSIONS REGARDING ANY SUCH PROPRIETARY
MATERIALS OR INTELLECTUAL PROPERTY RIGHTS. (The sole exception to the foregoing
reservation of rights is that AT&T hereby grants Supplier a limited,
nonexclusive, non-transferable license (that shall automatically terminate upon
the termination of this Agreement) to use, reproduce, display, perform and
distribute the Proprietary Materials provided by AT&T solely as is necessary for
Supplier to perform its obligations under this Agreement, subject to the terms
and conditions of this Agreement. In no way expanding the foregoing license,
said license in no manner permits Supplier to make commercial use of Proprietary
Materials provided by AT&T or AT&T Intellectual Property Rights for the benefit
of any third party.

 

  10.1.5 Use. In no way limiting Supplier’s obligations under the respective
Nondisclosure Agreement, and except as required for Supplier’s performance of
the Services or as authorized in writing by AT&T, Supplier will not use,
disclose, publish or distribute any Proprietary Materials of AT&T or remove any
Proprietary Materials from AT&T’ premises. Supplier will hold all AT&T’s
Proprietary Materials in trust for AT&T and will deliver them to AT&T upon
request and in any event upon the expiration or termination of this Agreement or
an individual Service Exhibit.

 

  10.1.6 Intellectual Property Assignment. Supplier shall secure all such
Intellectual Property Rights from each employee, contractor, subcontractor,
and/or agent of Supplier who has or will be providing or creating any Services
or Deliverables to or on behalf of AT&T under this Agreement.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 14



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  10.1.7 License to AT&T Property and AT&T Third Party Content. AT&T hereby
grants Supplier a limited, nonexclusive, non-transferable right to use,
reproduce, display, perform and distribute the AT&T Property and the AT&T Third
Party Content solely to perform its obligations under this Agreement, subject to
the terms and conditions of this Agreement and the respective Service Exhibit.

 

  10.2 Protection of Proprietary Rights

 

  10.2.1 AT&T acknowledges that except for Custom Products, the Services are
provided on a managed basis and, therefore, pursuant to this Agreement no right,
title or interest in or to the Services or any related intellectual property is
assigned to AT&T, and Supplier, its Affiliates and/or Licensors retain all
title, patent, copyright, and other intellectual property right that they have
thereto, including all associated software, programming and documentation
authored by Supplier.

 

  10.2.2 Supplier acknowledges that pursuant to this Agreement, no right, title
or interest in or to any of AT&T’s intellectual property rights is transferred
or licensed, and AT&T retains all Intellectual Property Rights, including
without limitation to any specifications, requirements and/or documentation
originated by AT&T.

 

11. Use of Marks.

 

  11.1 Publicity. Neither Party will issue a news release, public announcement,
advertisement, or other form of publicity concerning the existence of this
Agreement or the services to be provided hereunder without obtaining the prior
written approval of the other Party, which may be withheld in the other Party’s
sole discretion.

 

  11.2 Ownership. Supplier will not use AT&T’s name or any trademark, service
mark or logo of AT&T, without AT&T’s express prior written permission
specifically relating to such use. The logo, brand or other trademark or service
mark (“Marks”) of either Party will remain the exclusive property of that Party
and the other Party has and will have no right to such Marks. All use of the
Marks of either Party will be deemed to inure only to the benefit of the owner
of such Mark. Neither Party will have the right to use any of the other Party’s
Marks without the express written consent of the other Party. Any approved use
of the Marks of the other Party will be in accord with such Party’s policies
regarding the use of such Marks. This provision grants Supplier no rights
whatsoever to AT&T’s trademarks or trade names except as may be authorized under
this Agreement.

 

  11.3 Logo. At AT&T’s request, the Service will carry a logo, brand or other
trademark or service mark of AT&T and may include a statement or Supplier Mark
that indicates Supplier is underlying provider of the Service. No Mark may be
placed on the Service without AT&T’s prior written consent, including but not
limited to the Marks of Supplier and neither Party shall remove, alter, cover or
obfuscate any Marks, except as otherwise agreed upon by the Parties in writing,

 

12. Indemnification.

 

  12.1 General Indemnity.

 

  12.1.1

With respect to the Services provided under this Agreement, Supplier agrees to
indemnify, defend, and hold AT&T harmless from any and all liabilities, causes
of action, lawsuits,

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 15



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

penalties, claims or demands (including the costs, expenses and attorneys’ fees
on account thereof) that may be made by:

 

  12.1.1.1 Anyone for injuries of any kind, including but not limited to
personal injury, death, property damage and theft, arising out of or resulting
from Supplier’s negligent or willful acts or omissions or those of persons
furnished by Supplier, its agents or its subcontractors or resulting from use of
Supplier’s Services furnished hereunder or resulting from Supplier’s failure to
perform its obligations hereunder; or

 

  12.1.1.2 Any of either Supplier’s, its agents’ or its subcontractors’
employees or former employees for which the Supplier’s, its agents’ or its
subcontractors’ liability to such employee or former employee would otherwise be
subject to payments under the state Workers’ Compensation laws or an Employer’s
Liability policy, premises liability principles or any other law or form of
legal duty or obligation; and

 

  12.1.1.3 Either Supplier’s, its agents’ or its subcontractors’ employees or
former employees, including applicants at AT&T’s job site, for any and all
claims arising out of the employment relationship with respect to performing
under this Agreement. This includes, but is not limited to, employment
discrimination charges and actions arising under Title VII of The Civil Rights
Act of 1964, as amended; The Equal Pay Act; The Age Discrimination Act, as
amended; The Rehabilitation Act; The Americans with Disabilities Act; The Fair
Labor Standards Act; The National Labor Relations Act; and any other applicable
law.

 

  12.1.1.4 Anyone in connection with a breach of its obligations set forth in
Section 14.3 “Compliance with Laws or Section 14.4 “Executive Orders.”

 

  12.1.2 Intentionally Omitted.

 

  12.1.3 The foregoing indemnity shall be in addition to any other indemnity
obligations of Supplier set forth in this Agreement.

 

  12.2 Intellectual Property Indemnity.

 

  12.2.1 Generally.

 

  12.2.1.1

Supplier will defend, indemnify and hold harmless AT&T and its affiliates,
subsidiaries, contractors, distributors, and customers (hereinafter referred to
individually as “Indemnified Party” and collectively as “Indemnified
Parties”) from and against any and all losses, costs, damages, expenses,
liabilities, demands, claims, actions, and lawsuits (including without
limitation consultant, attorney and other legal fees) that may be asserted
against, incurred or suffered by, imposed on, or awarded against any Indemnified
Party arising out of or in connection with, in whole or in part, any allegation,
threat, demand or claim (or settlement thereof) that the Products or Services,
related documentation, or related services, in whole or in part, whether alone
or in combination with other products and services of the Indemnified Party,
infringe, dilute, tarnish, or misappropriate any copyright, industrial design,
mask work, moral right, patent, right of publicity, trademark, trade secret,
utility model, or other proprietary or intellectual property right or license of
any person or entity (an “Infringement Claim”). AT&T will indemnify

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 16



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

(subject to the limitations set forth in the respective Service Exhibits
(“Limitation of Liability”) Supplier against copyright or trademark infringement
actions filed against Supplier by a third party unaffiliated with Supplier, to
the extent based on Supplier’s permitted use of materials produced and provided
by AT&T; provided that Supplier give AT&T prompt written notice of such action
and provide AT&T with all reasonably requested assistance.

 

  12.2.1.2 In the event that a third party brings an Infringement Claim against
Supplier, its affiliates, or any Indemnified Party, Supplier shall: (i) pay all
consultant, attorney and other legal fees and expenses incurred by or on behalf
of an Indemnified Party in that party’s efforts to assess if the use, sale,
offer to sell, or importation of any Products or Services infringes any pending
or issued patent or utility model (“Infringement Assessment”) or related to the
avoidance of such infringement; and (ii) fully assist the Indemnified Party in
the Infringement Assessment by promptly providing to the Indemnified Party, upon
that party’s request, all relevant information or material in Supplier’s
possession or control that has been used by Supplier itself in making such
assessment, including but not limited to, any in-house or outside counsel
opinions, subject to appropriate measures and agreements between the parties to
preserve any privilege that may apply to such information. If following an
Infringement Assessment, AT&T believes in its sole discretion that there is a
possibility that AT&T’ use, sale, offers to sell, or importation of any Products
or Services or related documentation infringes a third-party’s issued patent or
utility model, AT&T may, upon notice to Supplier, terminate this Agreement,
unless Supplier then expeditiously, either: (i) procure for the Indemnified
Party the right to continue using the allegedly infringing Products or Services;
(ii) replace such Products or Services with a clearly non-infringing product or
service without loss of any functionality and that is, and in full compliance
with all of the representations and warranties set forth in this Agreement, and
all specifications and requirements applicable to the Product or Service, which
substitute product Supplier shall fully deploy, and Supplier shall fully
compensate the Indemnified Party for all costs, expenses and fines associated
with such replacement; or (iii) modify such Deliverable(s)(without loss of any
functionality and such that the Product or Service is fully compliant with all
of the representations and warranties set forth in this Agreement and all
specifications and requirements applicable to the Product or Service), to make
them clearly non-infringing and after which modification, the Products or
Services will be in full compliance with all of the representations and
warranties set forth in this Agreement, which modified product Supplier shall
fully deploy, and Supplier shall fully compensate the Indemnified Party for all
costs, expenses, and fines associated with such modification and deployment. .
Such termination or failure to so terminate shall not be an exclusive remedy and
shall not in any manner limit AT&T’s other remedies or Supplier’s
indemnification obligations under this Agreement.

 

  12.2.1.3

COMPANY AGREES THAT, NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO
THE CONTRARY (AND WHETHER OR NOT SUCH A PROVISION CONTAINS LANGUAGE THAT
REPRESENTS ITSELF AS TRUMPING OTHER PROVISIONS CONTRARY TO IT), WHETHER EXPRESS
OR IMPLIED: (i) COMPANY SHALL

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 17



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL
ACTUAL, ENHANCED, EXEMPLARY, INCIDENTAL, PUNITIVE, SPECIAL, TREBLE AND
CONSEQUENTIAL DAMAGES ASSERTED AGAINST, INCURRED OR SUFFERED BY, IMPOSED ON, OR
AWARDED AGAINST ANY INDEMNIFIED PARTY IN CONNECTION WITH COMPANY’S
INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS SECTION 12.2; AND (ii) NONE OF THE
LIMITATIONS OF LIABILITY CONTAINED ANYWHERE IN THIS AGREEMENT WILL APPLY TO
COMPANY’S OBLIGATIONS UNDER THIS SECTION 12.2.

 

  12.2.2 Procedure. Notwithstanding any provision to the contrary contained in
this Agreement or elsewhere (including without limitation other indemnification
provisions in this Agreement), AT&T and Supplier agree that with respect to
Intellectual Property Indemnification under this Section 12.2, AT&T shall have
the option to either (i) control the defense of any claims or actions regarding
Supplier’s obligations under this Section 12.2, or (ii) allow Supplier to
control such defense, and, if AT&T chooses to allow Supplier to control the
defense, then:

 

  12.2.2.1 AT&T may, at its option, participate and appear with Supplier in the
defense, settlement and compromise of any claims or actions regarding Supplier’s
obligations under this Section 12.2;

 

  12.2.2.2 In the event of any claims or actions regarding Supplier’s
obligations under this Section 12.2, if, in the absence of an injunction or
other judicial action, Supplier desires to settle or compromise such claims or
actions and such settlement or compromise would in any manner involve any action
or forbearance by any Indemnified Party, prior to agreeing to any such
settlement or compromise Supplier shall obtain the written consent of AT&T,
which may be withheld in AT&T’s reasonable discretion. In the event AT&T
reasonably withholds such consent, Supplier shall not be relieved of its
indemnification obligations under this Section 12.2;

 

  12.2.2.3 If any claims or actions regarding Supplier’s obligations under this
Section 12.2 are to be settled or satisfied solely by the payment of money by
Supplier, Supplier may control such settlement or satisfaction.

 

  12.2.3 Upon Injunction.

 

  12.2.3.1

Without in any manner limiting the foregoing indemnification obligations, in the
event of an injunction or other judicial action preventing or restricting an
Indemnified Party’s use or enjoyment of the Products or Services, in whole or in
part, Supplier shall at Supplier’s sole expense and at Supplier’s sole option
and direction, either: (i) procure for the Indemnified Party the right to
continue using the infringing Products or Services; (ii) replace such Products
or Services with a non-infringing product or service without loss of any
functionality and that is, and in full compliance with all of the
representations and warranties set forth in this Agreement, and all
specifications and requirements applicable to the Product or Service, which
substitute product Supplier shall fully deploy, and Supplier shall fully
compensate the Indemnified Party for all costs, expenses and fines associated
with such replacement; or (iii) modify such Deliverable(s)(without loss of any
functionality and such that the Product or Service is fully compliant with all
of the

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 18



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

representations and warranties set forth in this Agreement and all
specifications and requirements applicable to the Product or Service), to make
them non-infringing and after which modification, the Products or Services will
be in full compliance with all of the representations and warranties set forth
in this Agreement, which modified product Supplier shall fully deploy, and
Supplier shall fully compensate the Indemnified Party for all costs, expenses,
and fines associated with such modification and deployment.

 

  12.2.3.2 Intentionally Omitted.

 

  12.2.3.3 If in AT&T’s reasonable discretion, AT&T believes compliance with any
injunction or other judicial action which prevents or restricts an Indemnified
Party’s use or enjoyment of the Products or Services, in whole or in part, would
require an Indemnified Party to take any action or forebear from any action such
that: (i) any services provided or performed by AT&T might be interrupted or
diminished to any material degree; or (ii) any customers’ use of services
provided by AT&T might be interrupted or diminished to any degree, then at
AT&T’s direction, Supplier shall use its best efforts to stay or appeal such an
injunction or judicial action.

 

  12.2.3.4 Without excusing Supplier from any of Supplier’s other obligations
set forth in this Section 12, if in Supplier’s reasonable discretion neither
option (i), (ii), nor (iii) in Section 12.2.3.1 can be attained, or, in fact,
none of the options are in fact obtained, AT&T in its sole discretion may choose
to return to Supplier the Products or Services in AT&T’s possession, and
Supplier will refund to AT&T all amounts paid for the development of the
Products or Services and services provided under this Agreement, reduced on a
straight-line amortization basis over five (5) years.

 

  12.2.3.5 The remedies in this Section 12.2.3 are nonexclusive and shall not in
any manner limit AT&T’s other remedies or Supplier’s indemnification obligations
under this Agreement.

 

  12.3 Notice by AT&T. In connection with any claim for indemnity under this
Section 12, AT&T agrees to notify Supplier promptly of any written claims or
demands against an Indemnified Party for which Supplier is responsible under
this Section 12. AT&T’s failure to notify Supplier on a timely basis will excuse
Supplier from its obligations only to the specific extent Supplier has been
prejudiced thereby.

 

  12.4 Notice by Supplier. Supplier agrees to notify AT&T promptly of any
written claims or demands against an Indemnified Party for which Supplier is
responsible under this Section 12.

 

13. Insurance.

 

  13.1 With respect to Supplier’s performance under this Agreement, and in
addition to Supplier’s obligation to indemnify, Supplier shall at its sole cost
and expense:

 

  13.1.1 maintain the insurance coverages and limits required by this Section
and any additional insurance and/or bonds required by law:

 

  a.

at all times during the term of this Agreement and until completion of all work

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 19



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

associated with this Agreement, whichever is later; and

 

  b. with respect to any coverage maintained in a “claims-made” policy, for two
(2) years following the term of this Agreement or completion of all work
associated with this Agreement, whichever is later. If a “claims-made” policy is
maintained, the retroactive date must precede the commencement of work under
this Agreement;

 

  13.1.2 require each subcontractor who may perform work under this Agreement or
enter upon the work site to maintain coverages, requirements, and limits at
least as broad as those listed in this Section from the time when the
subcontractor begins work, throughout the term of the subcontractor’s work and,
with respect to any coverage maintained on a “claims-made” policy, for two
(2) years thereafter;

 

  13.1.3 procure the required insurance from an insurance company eligible to do
business in the state or states where work will be performed and having and
maintaining a Financial Strength Rating of “A-” or better and a Financial Size
Category of “VII” or better, as rated in the A.M. Best Key Rating Guide for
Property and Casualty Insurance Companies, except that, in the case of Workers’
Compensation insurance, Supplier may procure insurance from the state fund of
the state where work is to be performed; and

 

  13.1.4 deliver to AT&T, certificates of insurance stating the types of
insurance and policy limits. Supplier shall provide or will endeavor to have the
issuing insurance company provide at least thirty (30) days’ advance written
notice of cancellation, non-renewal, or reduction in coverage, terms, or limits
to AT&T. Supplier shall deliver such certificates:

 

  1. prior to execution of this Agreement and prior to commencement of any work;

 

  2. prior to expiration of any insurance policy required in this Section; and

 

  3. for any coverage maintained on a “claims-made” policy, for two (2) years
following the term of this Agreement or completion of all work associated with
this Agreement, whichever is later.

 

13.2 The Parties agree:

 

  13.2.1 the failure of AT&T to demand such certificate of insurance or failure
of AT&T to identify a deficiency will not be construed as a waiver of Supplier’s
obligation to maintain the insurance required under this Agreement;

 

  13.2.2 that the insurance required under this Agreement does not represent
that coverage and limits will necessarily be adequate to protect Supplier, nor
be deemed as a limitation on Supplier’s liability to AT&T in this Agreement;

 

  13.2.3 Supplier may meet the required insurance coverages and limits with any
combination of primary and Umbrella/Excess liability insurance; and

 

  13.2.4 Supplier is responsible for any deductible or self-insured retention.

 

13.3 The insurance coverage required by this Section includes:

 

  13.3.1 Workers’ Compensation insurance with benefits afforded under the laws
of any state in which the work is to be performed and Employer’s Liability
insurance with limits of at least:

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 20



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Five Hundred Thousand Dollars ($500,000) for Bodily Injury – each accident

Five Hundred Thousand Dollars ($500,000) for Bodily Injury by disease – policy
limits

Five Hundred Thousand Dollars ($500,000) for Bodily Injury by disease – each
employee

To the fullest extent allowable by Law, the policy must include a waiver of
subrogation in favor of AT&T, its Affiliates, and their directors, officers and
employees.

In states where Workers’ Compensation insurance is a monopolistic state-run
system, Supplier shall add Stop Gap Employer’s Liability with limits not less
than Five Hundred Thousand Dollars ($500,000) for each accident or disease.

 

  13.3.2 Commercial General Liability insurance written on Insurance Services
Office (ISO) Form CG 00 01 12 04 or a substitute form providing equivalent
coverage, covering liability arising from premises, operations, personal injury,
products/completed operations, and liability assumed under an insured contract
(including the tort liability of another assumed in a business contract) with
limits of at least:

Two Million Dollars ($2,000,000) General Aggregate limit

One Million Dollars ($1,000,000) each occurrence limit for all bodily injury or
property damage incurred in any one (1) occurrence

One Million Dollars ($1,000,000) each occurrence limit for Personal Injury and
Advertising Injury

Two Million Dollars ($2,000,000) Products/Completed Operations Aggregate limit

One Million Dollars ($1,000,000) each occurrence limit for Products/Completed
Operations

One Million Dollars ($1,000,000) Damage to Premises Rented to You (Fire Legal
Liability)

The Commercial General Liability insurance policy must:

 

  •  

include AT&T, its Affiliates, and their directors, officers, and employees as
Additional Insureds. Supplier shall provide a copy of the Additional Insured
endorsement to AT&T. The Additional Insured endorsement may either be specific
to AT&T or may be “blanket” or “automatic” addressing any person or entity as
required by contract. A copy of the Additional Insured endorsement must be
provided within sixty (60) days of execution of this Agreement and within sixty
(60) days of each Commercial General Liability policy renewal;

 

  •  

include a waiver of subrogation in favor of AT&T, its Affiliates, and their
directors, officers and employees; and

 

  •  

be primary and non-contributory with respect to any insurance or self-insurance
that is maintained by AT&T.

 

  13.3.3 Business Automobile Liability insurance with limits of at least One
Million Dollars ($1,000,000) for each accident for bodily injury and property
damage, extending to all owned, hired, and non-owned vehicles.

 

  13.3.4

Umbrella/Excess Liability insurance with limits of at least One Million Dollars
($1,000,000) for each occurrence with terms and conditions at least as broad as
the underlying Commercial General Liability, Business Auto Liability, and
Employers

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 21



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Liability policies. Umbrella/Excess Liability limits will be primary and
non-contributory with respect to any insurance or self-insurance that is
maintained by AT&T.

 

  13.3.5 Professional Liability (Errors & Omissions) insurance with limits of at
least One Million Dollars ($1,000,000) for each claim or wrongful act.

 

  13.3.6 Internet Liability and Network Protection (Cyberrisk) insurance with
limits of at least One Million Dollars ($1,000,000) for each claim or wrongful
act.

 

14. Supplier’s Representations and Warranties.

Supplier represents and warrants that:

 

  14.1 Authority. Supplier has the right and authority to enter into and perform
its obligations under this Agreement;

 

  14.2 Right to Grant. Supplier has and will have for the term of this Agreement
the right to grant the rights and license set forth therein.

 

  14.3 Compliance with Laws. Supplier shall comply with all applicable federal,
state, county, and local rules, and all foreign laws for any similar
jurisdiction applicable to the performance of Supplier’s obligations, including
without limitation, all statutes, laws, ordinance, regulations and codes
(“Laws”) with respect to its performance under this Agreement, including but not
limited to (a) the procurement of permits, certificates, approvals, inspections,
and licenses (b) filing all required reports relating to such performance
(including, without limitation, tax returns), (c) paying all filing fees and
federal, state and local taxes applicable to Supplier’ business as the same
shall become due, and (d) paying all amounts required under local, state and
federal workers’ compensation acts, disability benefit acts, unemployment
insurance acts and other employee benefit acts when due. AT&T will not be
responsible for any of the foregoing payments, obligations, taxes or benefits.
AT&T will not be responsible for any of the foregoing payments, obligations,
taxes or benefits and, as is more fully set forth in Section 12,
“Indemnification” of this Agreement.

In furtherance of AT&T’s commitment to workplace diversity as an equal
opportunity employer, Supplier will, while supplying the Software, performing
any Services and at all other times while on AT&T property or conducting any
AT&T related business, comply with all applicable local, state and federal laws,
including specifically all laws prohibiting harassment or discrimination of any
kind in the workplace.

 

  14.4 Executive Orders.

 

  14.4.1 To the extent that Supplier’s performance is subject to certain
executive orders (including E.O. 11246 and E.O. 13201) and statutes (including
Section 503 of the Rehabilitation Act of 1973, as amended; the Vietnam Era
Veteran’s Readjustment Assistance Act of 1974; and the Jobs for Veterans Act)
pertaining to government contractors, Supplier shall:

 

  14.4.1.1 comply with such executive orders and statutes, and their
implementing regulations, as amended from time to time; and

 

  14.4.1.2 fulfill the obligations of a contractor under the clauses
incorporated by this Section.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 22



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  14.4.2 This Section incorporates the following clauses:

 

  14.4.2.1 “Affirmative Action For Workers With Disabilities” (at 48 CFR
§52.222-36);

 

  14.4.2.2 Employment Reports On Special Disabled Veterans, Veterans Of The
Vietnam Era, and Other Eligible Veterans” (at 48 CFR §52.222-37);

 

  14.4.2.3 “Equal Employment Opportunity” (at 48 CFR §52.222-26)

 

  14.4.2.4 “Equal Employment Opportunity Clause “ (at 41 CFR §60-1.4(a));

 

  14.4.2.5 “Equal Opportunity For Special Disabled Veterans And Veterans of the
Vietnam Era” (at 41 CFR §60-250.5);

 

  14.4.2.6 “Equal Opportunity for Disabled Veterans, Recently Separated
Veterans, Other Protected Veterans, and Armed Forces Service Medal Veterans” (at
41 CFR Sec. 60-300.5);

 

  14.4.2.7 “Equal Opportunity For Workers With Disabilities” (at 41 CFR
§60-741.5);

 

  14.4.2.8 “Notice Of Employee Rights Concerning Payment Of Union Dues Or Fees”
(at 29 CFR § 470.2);

 

  14.4.2.9 “Notification Of Employee Rights Concerning Payment Of Union Dues Or
Fees” (at 48 CFR §52.222-39).

 

  14.4.2.10 “Prohibition of Segregated Facilities” (at 48 CFR §52.222-21);

 

  14.4.2.11 “Small Business Subcontracting Plan” (at 48 CFR §52.219-9); and

 

  14.4.2.12 “Utilization Of Small Business Concerns” (at 48 CFR §52.219-8).

 

  14.4.3 If a Statement of Work or a Purchase Order includes a statement that
performance is intended for a government contract and incorporates additional
government contracting provisions, Supplier shall also fulfill the obligations
of a contractor or offeror under those additional provisions.

 

  14.5 Conformance with Laws – No Violations. (a) the Services, including any
Supplier Materials (but excluding AT&T Property and AT&T Proprietary Materials)
included therein, and the exercise by AT&T of its rights hereunder with respect
to such items, shall not violate any applicable law and shall not infringe upon,
violate or misappropriate any patent, copyright, trade secret, trademark,
contract or other right or interest of any third Party; (b) no such third party
claims are pending or have been asserted or threatened as of the Effective Date;
and (c) as to Supplier Materials for which Supplier does not solely own all
intellectual property rights, Supplier has full right, power and authority to
license such Supplier Materials to AT&T as provided in this Agreement.

 

  14.6 Union Activities. Supplier is not a Party to any existing union or other
contract that purports to obligate AT&T to the union, either as a successor or
assignee of Supplier, or in any other way.

 

  14.7 Other Agreements. Supplier’s execution, delivery and performance of this
Agreement will not violate any employment, nondisclosure, confidentiality,
consulting or other agreement to which Supplier is a Party or by which it may be
bound.

 

  14.8

Performance Standards. Supplier will (a) adhere to the highest ethical and
business standards in

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 23



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

obtaining and supplying the Services to AT&T and (b) will conduct itself in a
professional and workmanlike manner in accordance with applicable professional
standards, if any.

 

  14.9 Copy/Virus Protection. Supplier warrants, to the best of its knowledge
and belief, there will be no undisclosed copy protection or similar mechanisms
within any Service, and any updates, upgrades or new releases of such Service as
delivered by Supplier to AT&T, which will either now or in the future, interfere
with the use of the Service. Supplier further warrants, to the best of its
knowledge and belief, no Service will, as delivered to AT&T, contain any Harmful
Code or means designed to cause the deliverable to damage or destroy data, code,
the deliverable, firmware, or hardware or any undisclosed means that cause the
deliverable to lock up or cease to operate. Supplier further warrants, to the
best of its knowledge and belief, that Supplier has removed, any and all
viruses, trojan horses, trap doors, back doors, easter eggs, worms, time bombs,
cancelbots, software locks, drop dead devices or other computer programming
routines that are intended to damage, detrimentally interfere with,
surreptitiously intercept or expropriate any system, data or personal
information or which would render inaccessible or impair in any way the
operation of any software or hardware or data which the software is designed to
process or use, or any other hardware, software or data attached to, resident
on, or accessible to the system on which the software is executed or stored

 

  14.10 Payment Card Industry. The terms of this Section 14.10, apply only to
the extent that Supplier collects, processes, handles, and/or maintains credit
card or other personal financial data and/or related transaction status or
identity information through, for, or on behalf of AT&T or its customers. The
PCI Security Standards Council, LLC, is a non-AT&T entity that owns, develops,
maintains and distributes the PCI Data Security Standard, which may be updated
from time-to-time (“DSS”). Throughout the term of this Agreement and at no cost
to AT&T, Supplier shall comply with the then-current requirements of DSS.

 

  14.11 Non-solicitation. AT&T discourages suppliers from offering gifts,
entertainment or other forms of remuneration to AT&T’s employees or suppliers.
If Supplier is approached or solicited in any manner by an AT&T employee for a
bribe, kick-back or other form of personal remuneration or gain, gift or
entertainment in exchange for AT&T business Supplier will contact AT&T Business
Security Department immediately at 1-800-989-5558. Supplier agrees that failure
to report such solicitation to AT&T Business Security or Supplier’s
participation in such solicitation constitutes a material breach of this
Agreement and, without limitation to other remedies, subjects Supplier to all
rights and remedies available to AT&T under law and equity, including but not
limited to immediate termination of this Agreement.

 

  14.12 Warranty Compliance. Supplier will re-perform or replace any Managed
Service, in whole or in part, not in compliance with the warranties in this
Agreement within a reasonable time at no additional cost to AT&T. Unless AT&T
otherwise specifies in writing, Supplier’s failure to cure a Severity Defect
(noted as a severity level 3 or severity level 4) will not give rise to breach
of Performance Warranty and the right by AT&T to terminate the Agreement.

 

  14.13

Assignment of Warranties and Licenses. To the extent that any Service (or
components thereof) are acquired by Supplier from any third party manufacturer
or supplier and to the extent legally permitted, Supplier hereby assigns to AT&T
Supplier’s right, title and interest under any warranties and/or licenses made
or granted by such manufacturer or supplier with respect to such Service (or
components), unless otherwise specified within the respective Service Exhibit.
Supplier agrees and acknowledges that any warranties and/or licenses that cannot
be assigned to AT&T will be

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 24



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

communicated as soon as it is known and documented within the respective Service
Exhibit.

 

  14.14 Right to Transfer Ownership of Deliverables and Intellectual Property.
Supplier represents, covenants and warrants that each of Supplier’s employees
has assigned or is obligated to assign all of their rights, if any, in any and
all Deliverables and Intellectual Property Rights, to Supplier, either by
operation of law or by valid and enforceable written contract, and that Supplier
therefore has all rights and authority necessary to transfer ownership to AT&T
of such Deliverables and Intellectual Property Rights.

 

15. Performance Metrics and Non-Performance Compensation

For each Managed Service provided under this Agreement, the Parties agree to
establish a Service Level Agreement within the respective Service Exhibit that
includes the subject matter of this Section 15.

 

  15.1 Performance Requirements

Supplier will provide Service to AT&T in accordance with the performance metrics
set forth within the respective Service Exhibit, hereto (as further described in
the SLA), which are intended to reflect the level of performance established for
AT&T prior to the effective date of the respective Service Exhibit.

 

  15.2 Services Level Requirements

Supplier agrees that its Service will meet or exceed the service level
requirements for a Managed Service, as set forth within the respective Service
Exhibit (each a “Service Level”).

 

  15.3 Non-Performance Compensation

Supplier acknowledges that its failure to meet a Service Level shall result in
non-performance compensation owed to AT&T, as set forth within the applicable
Service Level Agreement. Non-performance compensation may be taken in the form
of credits or payments, as specified by AT&T.

 

  15.4 Termination

Supplier acknowledges that any right to terminate a Service for failure to meet
a Service Level will be as set forth within the respective Service Exhibit.

 

  15.5 In-Service Delays

Supplier acknowledges that its failure to deliver fully conforming Service,
Product and/or Software within the times specified in the applicable Service
Exhibit or in an order placed pursuant to this Agreement may cause material
adverse effects to AT&T. As such, Supplier agrees to pay to AT&T for any such
delays, the amounts set forth in the In-Service Delay section of the respective
Service Exhibit. Amounts owed to AT&T under this clause may be taken in the form
of credits or payments, as specified by AT&T.

 

16. Force Majeure

 

  16.1 Force Majeure. Neither Party shall be deemed in default of this
Agreement, any Service Exhibit or any Purchase Order to the extent that any
delay or failure in the performance of its obligations results from any cause
beyond its reasonable control and without its fault or negligence, such as acts
of God, acts of civil or military authority, embargoes, epidemics, war, riots,
insurrections, fires, explosions, earthquakes or floods (“Force Majeure”).

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 25



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  16.2 Notwithstanding the foregoing, if the Force Majeure event continues for a
period longer than thirty (30) days, AT&T may terminate the affected Service(s),
without incurring any penalty or continuing obligation to Supplier (including
cancellation charges) except for payment and performance obligations accrued
prior to the date of the inception of the Force Majeure event.

 

  16.3 If either Party asserts the applicability of this Section, it shall
provide prompt notice to the other Party of the commencement and ending of the
Force Majeure event.

 

  16.4 In the event that a Force Majeure Event extends past seven (7) days after
either Party’s notice to the other Party of same, as provided in Section 16.3,
the Parties will cooperatively implement a disaster recovery plan designed to
resolve and/or mitigate the Force Majeure Event.

 

17. Delays in Performance.

If Supplier has knowledge of anything that may prevent or threaten to prevent
the timely performance under this Agreement, Supplier will notify AT&T, within
twenty-four (24) hours of such knowledge, orally or in writing, and provide all
relevant information concerning the delay or potential delay. Neither Party will
be liable for failure to perform any obligations under this Agreement to the
extent such failure is caused by a Force Majeure event. In such event, AT&T may
cancel all or portion of the affected Service by the Force Majeure event in
accordance with Section 16.2.

 

18. Disaster Recovery.

Supplier maintains, and will continue to maintain throughout the Term of this
Agreement, a disaster recovery plan, a business continuity plan and off-site
disaster recovery capabilities (where applicable) that permit Supplier to
recover from a disaster and continue providing services to customers, including
AT&T, within AT&T’s recovery time objectives for temporary and permanent
repairs/fixes (“Recovery Objectives”). Each Service’s Recovery Objectives will
be stated within the applicable Service Exhibit. Supplier will test the
operation and effectiveness of its disaster recovery plan for the Services, at
least annually. Supplier maintains, and will continue to maintain throughout the
Term of this Agreement, a backup power supply system to guard against electrical
outages. Supplier will provide AT&T an annual written report of all contingency
tests, and, upon AT&T’s request, Supplier will permit AT&T to observe the
performance of such contingency tests. At AT&T’s request Supplier will
participate in AT&T contingency testing.

Supplier will continue to provide the Services under this Agreement if AT&T
relocates its operations to an interim or substitute facility or otherwise
implements any of its internal disaster recovery plans.

 

19. Safety.

 

  19.1 Supplier responsibility. Supplier is solely responsible for the conduct,
safety and health of its employees, agents, subcontractors and the public in
supply of the Services under this Agreement at an AT&T (or AT&T designated)
site. In the event Supplier fails to comply with applicable laws and/or
regulations related to Supplier’s obligations set forth in this Section, AT&T
(without limitation to other remedies; including, but not limited to
indemnification set forth in Section 12 “Indemnification”), may terminate the
impacted Service Exhibit(s) if Supplier is unable to remedy such breach in
accordance with Section 7 “Termination.”

 

  19.2

Notification to State and Federal Agencies. Supplier is responsible for
notifying appropriate state and federal agencies within at least four (4) hours
of an incident resulting in any injuries, fatalities or property and/or
environmental damage required to be reported by applicable laws or

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 26



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

regulations. Federal OSHA plan states require notification within eight
(8) hours, but some state plan states require notification within four
(4) hours. Additionally, some state environmental agencies require notification
within fifteen (15) minutes.

 

  19.3 Notification to AT&T Supplier will also deliver an incident report within
at least four (4) hours and Accident Investigation Report within ten
(10) business days to both the AT&T project manager and AT&T Risk Management. In
addition, Supplier must verbally report to 1 800 894 0374 or go within four
(4) hours of any event or occurrence involving any injury, fatality or property
and/or environmental damage reportable under any applicable law or regulation.
Supplier is not authorized to allow access to AT&T work sites for inspection by
any governmental agency such as OSHA or EPA without the prior written approval
of AT&T.

 

20. Limitation of Liability; No Special or Consequential Damages.

The Parties agree that any limits to a Party’s financial liability under this
Agreement will be as set forth within the respective Service Exhibit, provided,
however, that, except for claims arising under the Sections noted below, neither
Party will be liable for consequential, incidental, special or punitive damages,
or for loss of revenue or profit in connection with the performance or failure
to perform this Agreement, whether foreseeable or unforeseeable, even if such
Party has been advised of the possibility of such damages, arising out of this
agreement, or liability arises from breach of contract, tort, any express or
implied warranty, misrepresentation, negligence, strict liability, tort or any
other theory. None of the foregoing limitations of liabilities or exclusions of
damages shall apply to any claims arising under, Section 9 “Confidential
Information, Section 12 “Indemnification”, and Section 25 “Network Connections”
or any claims resulting from acts of gross negligence or willful misconduct.

 

21. Notices.

All notices or demands given hereunder or required by law will be given in
writing, will refer to this Agreement and will be effective i) upon the date of
personal delivery if delivered by hand; ii) upon the date of confirmed receipt
if delivered by facsimile transmission or email ii) or upon the date of receipt
by recognized overnight courier; or iv) three (3) days after deposit in the
United States mail (registered or certified mail, postage prepaid, return
receipt requested). Any party may change such address by giving the other party
written notice of such change, referencing the change as a modification to this
Section of this Agreement.

 

AT&T:      AT&T Services, Inc.     

Attn: Kenda L. Carlile

16221 NE 72d Way

Redmond, WA 98052

     Phone: 425.580.6000      Fax: 425.580.8609      AT&T Services, Inc.     
Attn: Notices Administrator      530 McCullough - Room 10-R-01      San Antonio,
TX 78215      Email Address: g06586@att.com

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 27



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

With a copy (which will not constitute Notice) to:      

AT&T Services, Inc.

Attn: Legal Counsel / SCM Counsel

1025 Lenox Park Boulevard – Ste D594

Atlanta, GA 30319

  

Phone: (404) 986-1672

Fax: (404) 986-9003

SUPPLIER:    Motricity, Inc.    Attn: General Counsel    601 108th Ave. NE–
Suite 800    Bellevue, WA 98004   

Phone: 425.957.6200

Fax: 425-957-6201

With a copy (which will not constitute Notice) to:    Motricity, Inc.    Attn:
Partner Management    601 108th Ave. NE– Suite 800    Bellevue, WA 98004   

Phone: 425.957.6200

Fax: 425.957.6201

 

22. Dispute Resolution.

 

  22.1 General. The Parties will attempt in good faith to promptly resolve any
controversy or claim arising out of or relating to this Agreement through
negotiations between key representatives of the Parties, before resorting to
other available remedies.

 

  22.2 Informal Dispute Resolution. If a controversy or claim should arise which
is not settled as specified in sub Section (a) above, representatives of each
Party who are authorized to resolve the controversy or claim will meet at a
location designated by AT&T, at least once, and will attempt to, and are
empowered to, resolve the matter. Either representative may request this meeting
within fourteen (14) days of such request (the “First Meeting”).

22.2.1 Unless the Parties otherwise agree, if the matter has not been resolved
within twenty-one (21) days of the First Meeting, the representatives shall
refer the matter to Senior Executives, who shall have full authority to settle
the dispute (herein called the “Senior Executives”). The Senior Executives will
make commercially reasonable efforts to meet for negotiations within fourteen
(14) days of the end of the twenty-one (21) day period referred to above, at a
site designated by AT&T. Three (3) business days prior to this scheduled
meeting, the Parties shall exchange memoranda

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 28



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

stating the issue(s) in dispute and their positions, summarizing the
negotiations which have taken place, and attaching relevant documents.

22.2.2 If more than one meeting is held between the Senior Executives, the
meeting shall be held in rotation at the offices of Supplier and AT&T.

 

23. Records and Audits.

 

  23.1 Records. Supplier shall maintain complete and accurate records, in order
for AT&T to verify via AT&T Audits.

 

  i. the accuracy and integrity of its invoices and AT&T’s payment obligations
hereunder;

 

  ii. that the work charged for was actually performed;

 

  iii. that the Services have been and are being provided in accordance with
this Agreement;

 

  iv. the integrity of the systems that process, store, support, maintain, and
transmit AT&T data;

 

  v. the performance of its Subcontractors and agents with respect to any
portion of the Services; and

 

  vi. that Supplier and its Subcontractors and agents are meeting applicable
regulatory and legal requirements. For purposes of this Section,
“Subcontractors” shall include Subcontractors regardless of their tier.

 

  23.2 Access and Scope. Supplier shall provide and shall require that its
Subcontractors and agents provide to AT&T, its auditors (including internal
audit staff and external auditors), and governmental authorities, reasonable
access at all reasonable times to:

 

  i. any facility at which the Services or any portion thereof are being
performed;

 

  ii. systems and assets used to provide the Services or any portion thereof;

 

  iii. Supplier employees and Subcontractor and agent employees providing the
Services or any portion thereof;

 

  iv. all Supplier and Subcontractor Records pertaining to the Services; and

 

  v. such financial records relating to the invoices and payment obligations and
supporting documentation pertaining to the Services as may be reasonably
requested by AT&T and its auditors to enable them to audit the performance of
the Services and other matters relevant to this Agreement (collectively, “AT&T
Audits”). Any external auditors utilized by AT&T for AT&T Audits shall be
nationally recognized auditing firms under confidentiality obligations
consistent with those stated in this Agreement

The scope of AT&T Audits shall also include:

(1) practices and procedures used in performing the Services;

(2) systems, communications and information technology used in performing the
Services;

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 29



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

(3) general controls and security practices and procedures;

(4) supporting information and calculations regarding invoices and compliance
with Service requirements;

(5) quality initiatives and quality assurance; and

(6) compliance with the terms of this Agreement.

 

  23.3 Audit. AT&T Audits may be conducted once a year (or more frequently if
requested by governmental authorities who regulate AT&T’s business, if required
by applicable Law or if auditors require follow-up access to complete audit
inquiries or if an audit uncovers any problems or deficiencies), upon thirty
(30) days’ advance written notice (unless otherwise mandated by Law). Supplier
will cooperate, and will ensure that its Subcontractors and agents cooperate, in
the AT&T Audits, will make the information reasonably required to conduct the
AT&T Audits available on a timely basis.

 

  23.4 Reporting. Upon request by AT&T, Supplier will furnish to AT&T written
evidence of Supplier’s compliance with its obligations under this Agreement
including, without limitation, all pricing and discounting provisions and
records necessary to ensure AT&T is receiving the appropriate pricing under this
Agreement, including any terms available under the Most Favored Customer
provisions of Section 4.2 of this Agreement. Supplier further agrees to provide
reports in a format and content reasonably acceptable to AT&T. For purpose of
clarity, any audits of Section 4.2 will be conducted by external auditors and
will not identify Supplier’s other customers by name.

 

  23.5 Audit Fees. AT&T agrees that it will be responsible for the payment of
the fees and costs of the auditor unless: (a) with respect to compliance with
Section 4.2 “Most Favored Customer” of this Agreement, there is a determination
that Supplier has been in breach of the provision; (b) with respect to
Supplier’s compliance with its performance obligations as set forth within a
service level agreement or AT&T corporate security requirements, AT&T has
experienced material issues and/or concerns with the Service (e.g. loss of
customer data, security violations, complete Service outage and an audit is
required to isolate and resolve the Service issue/concerns and the AT&T Audit
identified a breach of the service level agreement or AT&T corporate security
requirement and/or (c) with respect to other provisions of this Agreement, the
auditor determines that AT&T has been overcharged by an amount in excess of five
percent (5%) of the amounts actually due, in which case for (a), (b) or (c),
Supplier will reimburse AT&T for such auditor fees and costs within thirty
(30) days of AT&T’s request for reimbursement. Supplier shall be solely
responsible for all costs and expenses incurred by Supplier in connection with
its obligations under this Section.

 

  23.6

Retention of Records. During the term of this Agreement and for a period of at
least thirty-six (36) months after completion of the Services provided Supplier
will maintain and retain the records set forth in Section 23.1 (or longer if a
discovery or legal hold request is made with respect to such records, in which
case Supplier shall retain such records until AT&T notifies Supplier that such
discovery or legal hold request has expired). Supplier will provide AT&T at AT&T
request, with paper and electronic copies of documents and information
reasonably necessary to verify Supplier’s compliance with this Agreement. Upon
notification by AT&T of a discovery or legal hold request, Supplier shall fully
cooperate with such request and immediately preserve any Supplier records
covered by such request and promptly provide such Supplier records requested by
AT&T related to

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 30



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

the inquiry.

 

  23.7 Confidentiality. AT&T recognizes and agrees that information learned
during an audit is confidential and that such information may be used only in
further disposition of the audit and its findings.

 

  23.8 Supplier shall contractually require all Subcontractors and agents who
perform any part of the Services to comply with the applicable provisions of
this Section.

 

24. Quality Assurance.

 

  24.1 In addition to the performance criteria set forth in Section 15 of this
Agreement and the respective Service Exhibit, Supplier will maintain a
continuous quality and business effectiveness program, which shall include at a
minimum, documented processes and procedures (hereinafter referred to as
“Quality Assurance”) for the Service provided under this Agreement.

 

  24.2 Supplier’s Quality Assurance will ensure that the Service, in whole and
in part, meets the appropriate standards and requirements set forth in
Section 24.3, and at minimum processes are performed as documented; noncompliant
items found are identified; appropriate corrective action is taken for
noncompliant items; QA results are reported to the appropriate managers and
personnel and QA effectiveness is measured.

 

  24.3 Standards. When and where appropriate, Quality Assurance will incorporate
key processes from the following industry-recognized standards:

 

  24.3.1 ISO 9001:2000;

 

  24.3.2 Software Engineering Institute’s Capability Maturity Model (CMMI); and

 

  24.3.3 TL9000.

 

  24.3.4 The Parties agree that each reference to the applicable Quality
Assurance standard means the most current version available.

 

  24.4 Work Performed by Others. If any part of Supplier’s Work is performed by
others, Supplier shall inspect and promptly report to AT&T any defect that
renders such other Work unsuitable for Supplier’s proper performance.

 

  24.5 Audit. At AT&T’s discretion and upon advance written notice, AT&T, or its
independent third party auditor, may audit Supplier’s Quality Assurance for a
particular Service, or components thereof (“QA Audit”). Such QA Audit will not
occur more than once in a twelve month (12) period and will be reviewed with
Supplier (“QA Review”), unless however such QA Audit is: (i)requested by
governmental authorities who regulate AT&T’s business, (ii) required by
applicable Law or (iii) if auditors require follow-up access to complete audit
inquiries or if an audit uncovers any problems or deficiencies)”.

 

  24.6 Corrective Action. If a QA Audit identifies any deficiencies or
highlights opportunities for improvement, Supplier agrees to submit a written
corrective action plan to AT&T within thirty (30) days of the QA Review. Such
plan will set forth the corrective actions to be taken by Supplier with a
timeframe to be mutually agreed upon by the Parties and documented with the
final plan.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 31



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  24.7 Supplier understands and acknowledges that participation in AT&T’s
supplier recognition programs requires TL 9000 registration.

 

25. Network Connections.

 

  25.1 Direct Connectivity. For any direct network connections between Supplier
and AT&T, Supplier will be responsible for maintaining security for connectivity
of its Service between Supplier and the AT&T network. If the connectivity is
achieved solely through the Internet, Supplier will use the secure socket layer
(“SSL”) protocol, or reasonable equivalent, including encrypting and
authenticated means of communication, for the duration of any session in which
information is passed between Supplier and AT&T. The SSL implementation must be
approved by AT&T in advance. If the connectivity is achieved through a
persistent physical or logical connection (such as a virtual private network or
a frame relay connection) (“Persistent Connection”), then Supplier must comply
with all reasonable security requirements and procedures established by AT&T and
provided to Supplier and must use an industry standard virus protection program
on all networks that Supplier maintains that may be accessed by the Persistent
Connection. Supplier will complete all connection forms provided by AT&T prior
to the establishment of a Persistent Connection.

 

  25.2 Persistent Connection. When a Persistent Connection is established, the
Persistent Connection will be maintained for as long as necessary (but in any
case shall terminate immediately upon termination or expiration of the
Agreement).

 

  25.3 Termination of Persistent Connection.

 

  25.3.1 AT&T reserves the right to suspend or terminate the Persistent
Connection in its sole discretion without notice. In the event of termination or
suspension of the Persistent Connection, Supplier shall not be responsible for
performance of any obligations pursuant to this Agreement solely to the extent
that such obligations cannot reasonably be performed without the Persistent
Connection.

 

  25.3.2 Supplier may suspend the Persistent Connection only where a situation
gives rise to imminent threat or harm to either Party’s network. In the event of
suspension of the Persistent Connection, Supplier shall give notice to AT&T as
soon as possible after the suspension and the suspension shall continue only for
as long as necessary to correct the situation giving rise to the suspension.
Supplier shall not be responsible for performance of any obligations pursuant to
this Agreement solely to the extent that such obligations cannot reasonably be
performed without the Persistent Connection. Once the issue has been resolved to
the Parties reasonable satisfaction (which shall not be unreasonably withheld or
delayed), the Parties will restore the Persistent Connection.

 

  25.4

Business Third Parties Connectivity. For any indirect network connections
between Supplier and AT&T, Supplier will be responsible for maintaining security
for connectivity of its Service between Supplier and the Business Third Party’s
network. If the connectivity is achieved solely through the Internet, Supplier
will use the SSL protocol, or reasonable equivalent, for the duration of any
session in which information is passed between Supplier and AT&T. The SSL
implementation must be approved by AT&T in advance. If the connectivity is
achieved through a persistent physical or logical connection (such as a virtual
private network or a frame relay connection) (“Persistent Connection”), then
Supplier must comply with all reasonable security

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 32



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

requirements and procedures established by AT&T and provided to Supplier and
must use an industry standard virus protection program on all networks that
Supplier maintains that may be accessed by the Persistent Connection. Supplier
will complete all connection forms provided by AT&T prior to the establishment
of a Persistent Connection.

 

  25.5 Corporate AT&T Security Requirements. With respect to Services, Supplier
agrees to comply with AT&T’s Security Requirements set forth in Exhibit D.
Supplier agrees to cooperate fully with AT&T, including, without limitation,
completing checklists or similar documentation, to ensure that Software and/or
computer systems that Supplier develops, designs, supports and/or uses under
this Agreement comply with the standards set forth in the Security Requirements.
Changes to AT&T’s Security Requirements shall be mutually agreed to by the
Parties in writing.

 

  25.6 Notwithstanding anything in this Agreement to the contrary, and without
limitation as to nature or amount of damages, Supplier shall be liable for all
losses, costs and damages, caused to the AT&T network or other AT&T facilities
which is caused by Supplier or otherwise due to Supplier’s breach of this
Section.

 

26. Network Access. AT&T agrees to make available to Supplier its network,
systems, devices and the like to the extent necessary for Supplier to design,
develop, implement and provide the Services for AT&T, as contemplated by this
Agreement.

 

27. Offshore Work Permitted – Under Special Conditions.

 

  27.1 Supplier shall not perform any Services under this Agreement, nor allow
such performance by any Subcontractor, at a location outside the United States
(“Offshore Location”) unless Supplier approves work to be performed by Supplier
or a Subcontractor at such Offshore Location. In the event of such approval, the
physical location where the work is to be performed; the Services to be
performed at such location; and, if applicable, the identity of any
Subcontractor performing such work, shall be specifically set forth in Appendix
K. Prior to making any additions or deletions to the physical locations or
changes in Subcontractors performing work at an Offshore Location the Parties
shall amend Appendix K. A change in the location where a Service is performed
from one Offshore Location to another Supplier approved Offshore Location shall
not require an amendment to Appendix K.

 

  27.2 AT&T shall have the right to withdraw its consent to the performance of
work at an Offshore Location at any time in AT&T’s sole discretion for any
reason, in which event Supplier shall continue to perform such work at a
mutually agreeable alternate location and the parties shall amend Appendix K
accordingly. Both parties understand and agree that moving Services to an
alternate location may necessitate an amendment to pricing, service levels,
non-performance compensation, delivery dates or other commercial terms
associated with the provision of the Services at issue. If the parties are
unable to reach agreement to such terms within a reasonable time, and after
invoking the dispute resolution process set forth in Section 22, either party
may, upon reasonable notice, terminate the Services at issue, or the Product
Order associated with such Services; provided that and as a result of such
termination, AT&T shall be obligated to pay Supplier for any applicable,
outstanding fees for Services provided to AT&T and/or for Services performed
and/or Accepted as of the date of such notice, subject to Section 7,
Termination.

 

  27.3

Supplier’s compliance with this Section, and all Services performed in Offshore
Locations with AT&T’s consent, shall be subject to Section 23.1, Records and
Audit. Supplier shall provide

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 33



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

AT&T, and shall ensure all Subcontractors provide at no cost to AT&T, with
physical access to inspect all Offshore Locations.

 

  27.4 In addition to the provisions set forth within Section 25, Network
Connections, to the extent Supplier interconnects with, or otherwise has access
to, the AT&T network, Supplier shall not access, or establish network
connections that would allow access, to the AT&T network from an Offshore
Location without the prior written consent of AT&T.

 

  27.5 Any Services under this Agreement performed by Supplier or any
Subcontractor in an Offshore Location without AT&T’s prior written consent shall
be a material breach of this Agreement and, in addition to any other legal
rights or remedies available to AT&T in law or in equity, AT&T may immediately
terminate this Agreement without cost, liability or penalty to AT&T

 

  27.6 When AT&T has granted consent for Services to be performed in an Offshore
Location, Supplier shall remain fully responsible for compliance with any
applicable foreign, federal, state or local law for such Services regardless of
whether the Service is being performed by Supplier or a Subcontractor.

 

  27.7 Supplier represents and warrants that all development work done for AT&T
under the Agreement shall be performed in a manner that will not conflict with
provisions of the Agreement that grant to AT&T ownership of, or licenses to,
Intellectual Property in the developed work. For avoidance of doubt, the
foregoing includes Supplier’s representation and warranty that no work will be
done in any country having laws that interfere with, limit, diminish, or
encumber rights of ownership or licenses granted to AT&T under the terms of the
Agreement, unless the work is carried out in a way which does not interfere with
or diminish such rights or licenses of AT&T. Country laws that prevent the
complete assignment of all rights in intellectual property or valid waiver of,
or agreement not to enforce, moral rights, or which require compensation be paid
to individuals so that developments they create may be used by a business that
employs or hires them, will be deemed to interfere with, limit, diminish and/or
encumber rights of ownership or licenses granted to AT&T unless the Supplier
puts in place lawful and effective arrangements to ensure that the rights or
licenses of AT&T are not interfered with, limited, diminished or encumbered.
Supplier represents and warrants that contractual agreements either are or will
be in place between all of the following parties, as applicable:

 

  i. Supplier and other entities doing work in furtherance of the Agreement
(such as between Supplier and Supplier’s Subcontractor(s));

 

  ii. Entities doing work in furtherance of the Agreement (such as between
Supplier’s Subcontractor and its subcontractor(s)); and

 

  iii. Supplier or other entities doing work in furtherance of the Agreement, on
the one hand, and their respective employees, on the other hand,

Each of which agreements is or will be sufficient under applicable law to ensure
that AT&T’s rights of ownership licenses to intellectual property granted under
the Agreement are not interfered with, limited, diminished or encumbered.

Upon reasonable notice from AT&T, Supplier shall give AT&T access to the
intellectual property provisions of the third party agreements referenced in
this paragraph, as reasonably requested by AT&T, to verify the Supplier’s
compliance with the foregoing. Supplier shall ensure that Supplier’s agreements
with its employees and Subcontractors allow Supplier to comply with this clause.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 34



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

AT&T acknowledges that Supplier’s third party agreements may have
confidentiality restrictions that require consent for disclosure. Supplier will
use its best efforts to obtain consent.

 

28. Export Control

 

  28.1 Supplier shall be responsible for export control – complying with Export
Administration Regulations (EAR) as defined by the U.S. Bureau of Industry and
Security (BIS) - and embargo regulations for all Work performed under this
Agreement. If the Supplier or Subcontractor’s employees are in or from a country
other than the U.S. or are foreign nationals, additional EAR and embargo
verification will need to be completed by Supplier.

 

  28.2 Each order must be reviewed for compliance with the EAR and embargo
regulations. Additionally each access to AT&T computer systems and all
applications that the Supplier will access on such systems must be reviewed to
insure that such access is in compliance with the EAR and embargo regulations.

 

  28.3 The Parties acknowledge that certain materials and services to be
provided hereunder may be subject to export controls under the Laws of the
United States, the European Union, the United Nations and other jurisdictions.
No Party shall export or re-export any such items or any direct product thereof
or undertake any transaction or service in violation of any such Laws. Supplier
shall be responsible for, and shall coordinate and oversee, compliance with such
export and Laws in respect of such items exported or imported hereunder.

 

  28.4 Supplier is familiar with the Foreign Corrupt Practices Act (“FCPA”) and
in particular the Act’s prohibition on payments, or giving anything of value,
either directly or indirectly, by a United States company or a company that
issues United States securities, to an official of a foreign government or to
other forbidden recipients for the purpose of influencing an act or decision in
the official’s or recipient’s capacity, or inducing such persons to influence
the foreign government, to assist a company in obtaining or retaining business.
Supplier agrees that no part of Supplier’s compensation will be used for any
purpose that could constitute a violation of the FCPA. AT&T agrees that it does
not desire and will not request any service or action by Supplier that would
constitute such a violation. . Supplier agrees that it will not hire or in any
other way retain a foreign official, a foreign political party, or official
thereof, or official of an international organization, or a candidate for
foreign political office for any purpose relating to or in connection with the
Services Supplier will perform

 

  28.5 Supplier shall defend, indemnify and hold AT&T harmless from and against
any liability that may be sustained by reason of Supplier’s failure to comply
with this Section, including without limitation, payment of any fines or
penalties imposed as a result of Supplier’s failure to comply with applicable
laws.

 

29. AT&T Background Checks

 

  29.1

Supplier, with respect to the following requirements in this Section 29
(collectively, “Background Checks”) and subject to any laws, rules or
regulations which may limit and/or prohibit any Supplier action otherwise
required by this section, (i) shall make all reasonable efforts, including
checking the background, verifying the personal information and conducting a
Drug Screen to verify to AT&T that no Supplier employee, or subcontractor and no
employee or agent of Supplier or its

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 35



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

subcontractor (“Supplier Person”) which Supplier has assigned to support the
provisioning of the Services (“Supplier Person Services Assignment”) and who
Supplier proposes to physically visit AT&T or its customers’ premises,
(“Access”) at any time during such Supplier Person Services Assignment, (a) has
presented a positive Drug Screen, (b) has been arraigned or convicted of (i) any
felony, or (ii) any misdemeanor involving violence, theft or computer crimes,
fraud or financial crimes, or crimes involving unlawful possession or use of a
dangerous weapon, and (ii) Supplier shall not knowingly permit any such Supplier
Person presenting a positive Drug Screen, so arraigned or convicted, or so
identified to perform any Service that permits such Access during the term of
the Agreement.

 

  29.2 Supplier shall not knowingly permit any Supplier Person who has
(i) falsified any of his or her Identification Credentials, or (ii) failed to
disclose any material information in the hiring process relevant to the
performance of any Service. Supplier shall not knowingly permit any Supplier
Person who has falsified such Identification Credentials or failed to disclose
such information to perform any Service that permits Access.

 

  29.3 The failure of Supplier to comply with the requirements of this
Section 27, and/or if any Supplier Person who fails such Background Check or who
has falsified Identification Credentials does perform any Service that permits
such Access, shall each be considered a material breach of this Agreement.
Notwithstanding any of the foregoing, exceptions for individual Supplier
Person(s) may be granted by AT&T on a case-by-case basis.

 

  29.4 If a Supplier Person is providing any Service (e.g., software
development) that permits or requires Access to AT&T’s software source or origin
code or encrypted software, Supplier shall conduct an initial, and thereafter an
annual, search, in each case to verify that such Supplier Person is not
identified on the Denied Person List or Specially Designated Nationals List by
the U.S. Dept. of Commerce-Bureau of Industry & Security.

 

30. Supplier’s Utilization of Minority, Women, and Disabled Veteran Owned
Business Enterprises.

 

  30.1 It is the policy of AT&T that minority, women, and disabled veteran owned
business enterprises (“MWDVBEs”) shall have the maximum practicable opportunity
to participate in the performance of contracts.

 

  30.2

Supplier shall make good faith efforts to carry out this policy in the award of
subcontracts, distribution agreements, resale agreements, and other
opportunities for MWDVBE participation. In furtherance of those efforts, and not
as a limitation, Supplier shall submit annual participation plans, at the time
of contract execution and each subsequent year by January 7, establishing
Supplier’s goals for the year for participation by minority owned business
enterprises (“MBE”), women owned business enterprises (“WBE”) and disabled
veteran business enterprises (“DVBE”), with “participation” expressed as a
percentage of aggregate estimated annual purchases by AT&T Mobility and its
Affiliates for the coming year under this Agreement. Supplier shall include
specific and detailed plans for achieving its goals in each participation plan
and will strive to meet its participation goals as set forth in this Agreement.
Supplier’s participation goals for the first year (that is, the calendar year
that ends on December 31 next following the effective date of this Agreement)
are: .05% annual MBE participation; .05% annual WBE participation; and .05%
annual DVBE participation. Supplier’s initial supplier participation plan for
the first year is attached to and incorporated into this Agreement as Appendix
G. Supplier’s participation plan for subsequent years (i.e. term year two and
beyond) will utilize either: (i) the supplier participation plan attached to and
incorporated into this Agreement as Appendix G-1 or (ii) the initial supplier

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 36



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

plan from Appendix G, where there is no qualified, eligible purchases that would
necessitate the use of Appendix G-1.

 

  30.3

By the fourteenth (14th) day following the close of each calendar quarter,
Supplier shall report actual results of its efforts to meet its goals during the
preceding calendar quarter to AT&T’s Prime Supplier Program Manager, using the
form attached to this Agreement as Appendix H. Supplier shall submit separate
reports for AT&T and each Affiliate making purchases under this Agreement. When
reporting its results, Supplier shall count only expenditures with MWDVBEs that
are certified as MBE, WBE, or DVBE firms by certifying agencies that are
recognized by AT&T, as listed on Appendix G-1. In particular, when reporting
results for expenditures by Affiliates identified as “California Affiliates” in
Appendix G-1, Supplier shall count only expenditures (i) with MBE and WBE firms
certified by the California Public Utilities Commission Supplier Clearinghouse
(“CPUCC”) and (ii) with DVBE firms certified by the Office of Small Business and
DVBE Certification (“OSDBC”) of the California Department of General Services.

 

  30.4 Supplier shall inform prospective MBE, WBE, and DVBE subcontractors of
their opportunities to apply for certification from the agencies listed in
Appendix G-1. In particular, Supplier shall inform MBE and WBE firms certified
by agencies other than the CPUCC and the DVBE firms certified by agencies other
than the OSDBC of the procedures for applying for an additional certification
from the OSDBC and the CPUCC.

 

  30.5 The extent to which suppliers (a) set challenging goals in their annual
participation plans and (b) succeed in exceeding the goals that they have set
are factors that AT&T may consider favorably when deciding to extend or renew
expiring agreements, to apportion orders among competing suppliers under
existing agreements, and to award new business in competitive bidding.

 

  30.6 Supplier’s obligations under this Section are not a limitation of any
obligations that Supplier may have under other provisions of this Agreement.

 

31. Third Party Administrator

 

  31.1 Supplier acknowledges that a third party administrator will perform
certain administrative functions for AT&T in relation to this Agreement. Such
administrative functions may include: (i) collecting and verifying certificates
of insurance; (ii) providing financial analysis; (iii) verifying certifications
under the Section entitled “Utilization of Minority, Women, and Disabled Veteran
Owned Business Enterprises;” and (iv) collecting and verifying Supplier profile
information.

 

  31.2 Supplier shall cooperate with such third party administrator in its
performance of such administrative functions and shall provide such data as from
time to time the third party administrator may request. Further, notwithstanding
any other provision of this Agreement, Supplier agrees that AT&T may provide
confidential Information regarding Supplier to such third party administrator
(subject to such third—party administrator’s obligations of non-use and
non-disclosure with respect to such confidential Information). Supplier agrees
to pay the third party administrator an annual fee for the performance of these
administrative functions, which annual fee shall not exceed three hundred
dollars ($300.00) and a one time set-up fee of thirty dollars ($30.00).

 

32. Miscellaneous Provisions

 

  32.1

AT&T Affiliates. Supplier agrees that an AT&T Affiliate may transact business
under this

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 37



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Agreement by entering into a Service Exhibits and/or issuing Purchase Orders
with Supplier that incorporate the terms and conditions of this Agreement
(“Affiliate Transaction”), and that the name AT&T is deemed to refer to an
Affiliate, when an Affiliate enters into a Service Exhibit and/or issues a
Purchase Order with Supplier under this Agreement, or when AT&T enters into a
Service Exhibit and/or issues a Purchase Order on behalf of an Affiliate, or
when an Affiliate otherwise transacts business with Supplier under this
Agreement. An Affiliate is solely responsible for its own obligations,
including, but not limited to, all charges incurred in connection with such
Affiliate Transaction. Nothing in this Agreement is to be construed to require
AT&T to indemnify Supplier, or otherwise assume responsibility, for any acts or
omissions of an Affiliate, nor is anything in this Agreement to be construed to
require any Affiliate to indemnify Supplier, or to otherwise assume any
responsibility for the acts or omissions of AT&T or any other Affiliate.

 

  32.2 Relationship of the Parties. The Parties to this Agreement are
independent contractors, and this Agreement will not be construed to create an
agency, partnership, joint venture or employment relationship between Supplier
and AT&T. Neither Party is an agent, employee or partner of the other Party.
Neither Party will represent itself to be an employee or agent of the other
Party or enter into any agreement on the other Party’s behalf or in the other
Party’s name. Each Party will retain full control over the manner and means by
which it conducts its business and neither Party will be entitled to waive any
entitlement to workers’ compensation, disability, retirement, insurance, stock
options or any other benefits afforded to its employees.

 

  32.3 Exclusivity. It is expressly understood and agreed that this Agreement
does not grant Supplier an exclusive right or privilege to sell to AT&T any or
all Services which AT&T may require; and AT&T may, without limitation, contract
with any other providers for the procurement of comparable services.

 

  32.4 Attorneys Fees/Cost/Remedies. If any claim and/or dispute arises under
this Agreement, the prevailing Party will be entitled to recover all its
reasonable costs including without limitation, expenses and attorney fees
incurred through conclusion of the claim and/or dispute. These provisions will
not be construed to entitle any Party other than Supplier or AT&T to recover
their costs.

 

     The Parties agree that damages may be inadequate to compensate for the
unique losses to be suffered in the event of a breach hereof, and that the
damaged Party will be entitled, in addition to any other remedy it may have
under this Agreement or at law, to seek and obtain injunctive and other
equitable relief, including specific performance of the terms of this Agreement
without the necessity of posting bond. All rights and remedies will be
cumulative and not exclusive of any other rights or remedies.

 

  32.5 Assignment. Supplier may not assign, transfer, or delegate this
Agreement, or any Services Exhibit, in whole or in part, without AT&T’s prior
written consent. AT&T may assign its rights or delegate its duties hereunder in
whole or in part to an Affiliate without Supplier’s prior written consent.
Subject to the foregoing, all the terms and provisions of this Agreement will be
binding upon and inure to the benefit of and be enforceable by the Parties
hereto and their respective successors and permitted assigns.

 

  32.6

Change of Control. Supplier shall advise AT&T as early as possible prior to any
change of Control of the Supplier. AT&T may, but shall not be obligated to,
terminate all or part of the Agreement if, without prior consent of AT&T through
merger of acquisition or other means, there is a change in the Control of the
Supplier that results in Supplier: (i) being Controlled by a direct

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 38



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

competitor of AT&T; (ii) lacking the financial standing to perform Supplier’s
obligations under this Agreement or any Service Exhibit; or (iii) otherwise
being unable to perform the Services. “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies by one person or entity or a group of persons or entities acting in
concert; provided, however, that the legal or beneficial ownership, directly or
indirectly, by persons or entities, including governmental entities, acting
alone or in concert, of more than thirty percent (30%) of the voting stock for
the election of directors of a party shall always be deemed Control.

 

  32.7 Supplier Liability for Acts of Personnel. Supplier’s obligations under
this Agreement will be binding upon anyone assigned by Supplier to perform
Services for AT&T, and Supplier will be responsible for informing those persons
of such obligations and ensuring their compliance. A breach by such persons will
be deemed a breach of this Agreement by Supplier.

 

  32.8 Waivers. No delay or failure by any Party hereto in exercising or
enforcing any of its rights or remedies hereunder, and no course of dealing or
performance with respect thereto, will constitute a waiver thereof. The express
waiver by a Party hereto of any right or remedy in a particular instance will
not constitute a waiver thereof in any other instance.

 

  32.9 Amendments. This Agreement and any Service Exhibits hereunder will not be
modified, except by a written agreement (i) which specifically identifies this
Agreement and the provision intended to be amended; (ii) is dated subsequent to
the date of this Agreement; and (iii) is signed on behalf of Supplier and by
AT&T’s duly authorized representative. Each such amendment, will be effective
only in the specific instance and for the specific purpose for which given. In
addition to the foregoing, any amendment to Section 12.2 (Intellectual Property
Indemnity) or Section 10 (Ownership and Protection of Proprietary Rights) of
this Agreement must be: (i) signed by both Parties; (ii) contained in a document
separate from a purchase order, change order, statement of work or similar
document; (iii) noted as approved by intellectual property counsel for each
Party and (iv) specifically reference the Intellectual Property Indemnity and
Ownership and Protection of Proprietary Rights Sections of this Agreement and
explicitly state its intent to amend those Sections. Electronic signatures will
not constitute a modification of this Agreement and will not constitute a
“written agreement or handwriting” under this Agreement. This Agreement cannot
be amended through any electronic means.

 

  32.10 Choice of Law; Consent to Jurisdiction. This Agreement is to be governed
in all respects by, and construed and enforced in accordance with, the laws of
the State of New York, without regard to any rules governing conflict of laws.
The Parties agree that venue for any suit, action or proceeding with respect to
this Agreement will lie exclusively in any court of competent jurisdiction
located in the state of New York.

 

  32.11 Severability. In the event that any provision of this Agreement shall be
held invalid, illegal, or unenforceable, it shall be severed from the Agreement
and the remainder of this Agreement shall remain valid and enforceable and shall
continue in full force and effect; provided however, that if any severed
provisions of this Agreement are essential to a Party’s ability to continue to
perform its material obligations hereunder, the Parties shall immediately begin
good-faith negotiations of new provisions to replace the severed provisions.

 

  32.12

Construction of Agreement. AT&T and Supplier cooperated in the preparation of
this Agreement and it will not be construed against or in favor of any Party by
virtue of the identity, interest, or affiliation of its preparer. Unless the
context indicates otherwise, the term “or” will be deemed to include the term
“and” and the singular or plural number will be deemed to include the other.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 39



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Headings are intended solely for convenience of reference and will not be used
in the interpretation of this Agreement.

 

  32.13 Counterparts and Transmitted Copies. This Agreement may be executed in
any number of counterparts, each of which when executed and delivered will be
deemed an original, but all of which taken together will constitute one and the
same instrument, and it will not be necessary in making proof of this Agreement
to produce or account for more than one original counterpart hereof. The Parties
acknowledge that Transmitted Copies of this Agreement will be equivalent to
original documents until such time (if any) as original documents are completely
executed and delivered. “Transmitted Copies” means copies which are reproduced
or transmitted via facsimile, or another process of complete and accurate
reproduction and transmission.

 

  32.14 Entire Agreement. This Agreement, its Exhibits (including any Schedules
or Statements of Work thereto), and Appendices, and the related Nondisclosure
Agreements between the Parties constitute the entire agreement between AT&T and
Supplier with respect to their subject matters. All prior or contemporaneous
oral or written communications, understandings or agreements between AT&T and
Supplier with respect to such subject matters are hereby superseded in their
entireties.

 

  32.15 Order of Precedence. In the event of any inconsistency between this
Agreement and any Service Exhibit, the terms of the respective Service Exhibit
shall govern, but only in the regard to the specific Managed Service provided
under that Service Exhibit; provided, however, that in no event shall the
intellectual property rights provisions, ownership, use of proprietary
materials, or the relative intellectual property rights of the Parties be
modified in any way in any Service Exhibit or Statement of Work or otherwise
changed except by amending this Agreement, pursuant to Section 32.9 above
(“Conforming Amendment”). (For example, absent such a Conforming Amendment,
language in a Service Exhibit or Statement of Work stating that there it
contains no Custom Products, would be null, void, and without effect. For
purposes of clarity, in the event of any inconsistency between this Agreement
(to include Exhibits) and any pre-printed forms used under this Agreement by
AT&T or Supplier or any additional terms contained in such pre-printed forms,
the terms and conditions of this Agreement will prevail.

 

  32.16 Survival of Obligations

All provisions of this Agreement that may reasonably be interpreted or construed
as surviving termination of this Agreement will survive such termination.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 40



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

IN WITNESS WHEREOF, authorized representatives of the Parties have executed this
Agreement as of the Effective Date.

 

Motricity, Inc.    AT&T Services, Inc., on behalf of itself and its Affiliates
By:__________________________________________   
By:__________________________________________ Printed
Name:__________________________________    Printed
Name:__________________________________
Title:_________________________________________   
Title:_________________________________________
Date:_________________________________________   
Date:_________________________________________

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 41



--------------------------------------------------------------------------------

AT&T Agreement No.                                         

 

 

EXHIBIT A

TO THE MANAGED SERVICES AGREEMENT

ORDERING PROCESS, INVOICING AND PAYMENT

 

1. Ordering Process.

 

  1.1 Issuance of Purchase Order. AT&T will place written orders for Services
under the terms of this Agreement, by issuing to Supplier a P.O., as
appropriate. Unless otherwise agreed upon, AT&T will submit Purchase Orders to
Supplier via electronic method (e.g. facsimile, email, etc.). Supplier will not
consider verbal orders for Services to be valid until confirmed by Supplier’s
receipt of an approved P.O. from AT&T.

Each P.O. will include the following information:

 

  a) Date issued;

 

  b) Service and/or Software description;

 

  c) Quantity;

 

  d) Line item pricing;

 

  e) Sales tax, as applicable;

 

  f) Required date; and

 

  g) Bill to information.

 

  1.2 Acceptance of Purchase Order.

1.2.1 Supplier will use best efforts to accept P.O. by providing AT&T a written
acknowledgment of such P.O. within twenty four (24) hours of receipt, with said
acceptance of P.O. not to exceed forty-eight (48) hours.

1.2.2 Supplier may reject P.O. if it does not contain the information described
above by providing AT&T a written or verbal explanation of the reasons for such
rejection within forty-eight (48) hours, to the individual designated as “Buyer”
on the P.O. AT&T will issue, and Supplier will accept, a Change Order, which
provides the information set forth as missing in Supplier’s rejection statement.

1.2.3 Neither Party will be bound by any terms or conditions, in the order
acknowledgment, invoice or other communication from Supplier that are different
from or in addition to the terms of this Agreement, unless expressly agreed to
in writing and signed by both Parties.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 42



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  1.3 Purchase Order Changes.

1.3.1 AT&T may issue a Change Order in order to (i) implement any change or
modification as required by or permitted by this Agreement; or (ii) correct
typographical or clerical errors.

1.3.2 At any time prior to Supplier’s delivery of the Service, or any component
thereof, to the common carrier, AT&T may issue a Change Order to: (i) change a
location for delivery; (ii) modify the quantity; (iii) modify the delivery date;
(iv) order Services(s) which are of a superior quality, enhancements to, new
release of or new option(s) of the Services, (consistent with the respective
Service Exhibit), set forth in the P.O; or (v) any other reason contemplated by
this Agreement. Any such Change Orders are to be reviewed with Supplier to
determine what (if any) further price / scheduling adjustments are necessary
(such as the application of reasonable, mutually agreed upon re-stocking fees)
based on the changes submitted by AT&T.

1.3.3 Supplier will notify AT&T of all anticipated partial shipments by
telephone, facsimile or mutually agreed upon e-mail as soon as Supplier has
knowledge or no later than forty-eight (48) hours in advance of shipment for
alteration of the P.O., as appropriate.

 

  1.4 Cancellation of Purchase Orders.

AT&T may cancel all or any portion of a P.O as may be necessary to re-issue a
P.O. and/or cancel Service due to a material breach of the Agreement, to include
any Service Exhibits.

 

2. Invoicing and Payment.

 

  2.1 Invoices. Supplier will issue an invoice in accordance with the AT&T P.O.
and the terms of this Agreement. Due dates for the payment of the invoice will
be computed from the date of receipt of the invoice by AT&T Accounts Payable.
The invoice will be issued upon delivery of Service and/or Software to AT&T in
accordance with this Agreement. Supplier must submit all invoices to AT&T within
six (6) months after the date the Services or goods covered by the invoice were
supplied to AT&T. AT&T will not pay and will not be responsible for any invoices
submitted after the expiration of this date. In the event of a disputed invoice,
AT&T will pay the entire undisputed amount of the invoice and include with the
payment sufficient written detail concerning the amount in dispute. AT&T and
Supplier will use their good faith efforts to reconcile the dispute within
thirty (30) to sixty (60) days of the invoice date. If AT&T pays the entire
invoice in the event of a dispute, AT&T reserves the right to challenge the
invoice and obtain reimbursement of the disputed amount.

 

  2.2 Payment Terms. Unless otherwise specified within a Service Exhibit, AT&T
will not receive discounts for early payments against invoices. AT&T will pay
the invoice in full within forty-five (45) days of receipt of the invoice by
AT&T accounts payable.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 43



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  2.3 Invoice Information. AT&T will only be obligated to pay invoices
containing the following information:

 

  a) Supplier’s invoice number;

 

  b) AT&T P.O number;

 

  c) Description of Service and/or Software provided

 

  d) Line item reference as defined on the P.O.;

 

  e) Quantity and price of each line item on the P.O.;

 

  f) Applicable sales tax, if any; and

 

  g) Final total cost.

 

  2.4 Invoicing Address. To be provided by AT&T to Supplier, prior to the
creation of an invoice. For each line item in a P.O., Supplier will submit
invoice(s) to AT&T in strict accordance with this Agreement:

 

  2.5 Payment Reconciliation. At either Party’s request, the other Party will
assist with the reconciliation of payments made by AT&T to Supplier.

 

  2.6 Credit Memos. Supplier will submit detailed credit memos, which identify
the Managed Service(s) affected. Credit memo(s) will contain the following
information:

 

  a) Original P.O. number(s);

 

  b) Service description(s);

 

  c) Original price(s);

 

  d) Extended credit value; and

 

  e) Credit reason or type.

 

  2.7

Sales and Use Taxes Unless otherwise agreed by the Parties, all prices for
Services are exclusive of sales tax, use tax, withholding tax, duties, charges
and any other taxes or similar levies imposed by any governmental
authority. AT&T will reimburse Supplier for applicable transaction taxes, except
for taxes based on Supplier’s gross receipts or net income, that arise in any
jurisdiction as a result of the transactions contemplated herein including,
without limitation, all sales, use, value added, consumption, gross receipts
(other than in lieu of net income tax), excise, stamp or transfer taxes, duties
and fees (collectively “Transaction Taxes”), however designated. Transaction
Taxes should be indicated as separate line items on invoices presented to AT&T
at the time an invoice is prepared for Services. Should Transaction Taxes be
invoiced on a supplemental invoice, AT&T agrees to remit such taxes provided an
invoice is presented within sixty (60) days

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 44



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

of the date of the original invoice. AT&T specifically disclaims any liability
for payment of Transaction Taxes not invoiced within such sixty (60)-day period.

For any Services being purchased under this contract that AT&T determines, in
good faith, to be exempt from applicable Transaction Taxes, AT&T agrees to
provide Supplier with a timely and complete exemption certificate, should one be
required by the taxing jurisdiction. Further, AT&T agrees to provide the
appropriate exemption certificate to Supplier within forty-five (45) days of
AT&T’s receipt of an invoice for the products purchased.

If Supplier is required to pay any levies and/or assessments as a result of
AT&T’s failure to provide a valid resale or exemption certificate or if AT&T
fails to pay the Transaction Taxes after Supplier provides AT&T an invoice for
them the amount of any payments so made by Supplier, plus any interest levied
thereon, shall be promptly reimbursed by AT&T upon submission of Supplier’s
invoice thereof; provided, however, Supplier must first provide AT&T timely
notice of any pending levy or assessment for which Supplier will request
indemnification from AT&T and allow AT&T to challenge such levies or assessments
if AT&T deems such levies or assessments are invalid for any reason for AT&T’s
to have such an indemnification obligation. If AT&T cannot challenge the levy or
assessment directly with the taxing jurisdiction, then Supplier must allow AT&T
to challenge such levy or assessment through Supplier’s appeal path. AT&T will
promptly pay Supplier’s invoice, once AT&T has determined that the levy or
assessment is valid and owed.

In the event a Party is subject to audit or examination by a taxing authority,
each Party will cooperate with the other Party in a reasonable manner. Such
cooperation will include providing documentation and information in a timely
manner, as is reasonably requested by the Party subject to the audit or
examination. Further, Supplier agrees to assist AT&T in claiming a refund of any
overpayment of sales, use or other applicable tax. Specifically, Supplier agrees
to file refund claims or amended returns at AT&T’s request and remit all tax and
interest received to AT&T within ten (10) days of its receipt from the taxing
jurisdiction. In the alternative, Supplier agrees to refund the amount of tax
overpaid to AT&T and claim an appropriate adjustment on Supplier’s next
sales/use tax return.

3. Waiver-of-Liens. To the extent permitted by applicable state law, Supplier
agrees that no mechanic’s liens or other claim or claims in the nature of a lien
or charge will be filed or maintained by Supplier or by a lienor or claimant
claiming through Supplier, against the real estate owned by or leased by or
licensed to or otherwise used or occupied by AT&T, or against any money due to
or coming due from AT&T for materials, labor, services or equipment in
connection with the Service(s), and that such right to file any such lien, claim
or charge is hereby waived expressly. Supplier will not serve or file any notice
or document, or take any other action, which would be a prerequisite for filing
a lien claim.

 

  3.1 Supplier is responsible for ensuring that its permitted third party
subcontractors furnishing labor, materials, services, or equipment comply with
the preceding paragraph.

 

  3.2 If and only if required by state law the above waiver will be deemed to
arise solely for liens in connection with Services for which Supplier (for
itself and as agent for its subcontractors and suppliers) has received payments
from AT&T.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 45



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

  3.3 If any lien or encumbrance is filed, AT&T will have the right, but not the
obligation, to pay such sums or take such actions as necessary to have the lien
removed or discharged, and Supplier will indemnify, defend and save AT&T
harmless from and against all resulting loss and expense, including reasonable
attorneys’ fees.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 46



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

EXHIBIT B

TO THE MANAGED SERVICES AGREEMENT

SOFTWARE SUPPLY AND LICENSE AGREEMENT - INTENTIONALLY OMITTED

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 47



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

EXHIBIT C

TO THE MANAGED SERVICES AGREEMENT

(INTENTIONALLY OMITTED)

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 48



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

EXHIBIT D

TO THE MANAGED SERVICES AGREEMENT

SUPPLIER INFORMATION SECURITY REQUIREMENTS EXHIBIT

AT&T Supplier Information Security Requirements – V4.0 July, 2009

The following AT&T Supplier Information Security Requirements (“Security
Requirements”) apply to Supplier, its subcontractors, and each of their
employees and/or temporary workers, contractors, vendors and/or agents who
perform Services for, on behalf of, and/or through AT&T (for the purpose of this
Appendix, each or all “Supplier”) that include any of the following:

1. Supplier’s performance of Services that involve the collection, storage,
handling, or disposal of AT&T Information;

2. Supplier-offered or -supported AT&T branded services using non-AT&T network
and Information Resources (as defined below);

3. Connectivity to AT&T non-public networks and Information Resources (as
defined below);

4. Custom software development or software implementation; or

5. Website hosting and development for AT&T and/or AT&T’s customers.

Supplier represents and warrants that during the term of this Agreement and
thereafter (as applicable with respect to Supplier’s obligations under the
Survival of Obligations clause) Supplier is, and shall continue to be, in
compliance with its obligations as set forth herein. In addition to all other
remedies specified in the Agreement, Supplier agrees that AT&T shall be entitled
to seek an injunction, specific performance or other equitable relief and be
reimbursed the costs (including reasonable attorney’s fees) by Supplier to
enforce the obligations in these Security Requirements, including those that
survive termination, cancellation or expiration of this Agreement. The
provisions of this Appendix shall not be deemed to, and shall not, limit any
more stringent security or other obligations of the Agreement. Section and
paragraph headings contained in parentheses following paragraphs in the table,
below, in this Appendix are for reference purposes only and are not to affect
the meaning or interpretation of this Agreement.

AT&T reserves the right to update or modify its Security Requirements from
time-to-time. Upon notification by AT&T of its need to modify the Security
Requirements, Supplier agrees to promptly negotiate in good faith and expedite
execution of an amendment to this Agreement to incorporate any such
modification. Supplier acknowledges that AT&T may require modifications to
Security Requirements upon:

 

  1. Extension, or renewal of the Agreement;

 

  2. Any change in work scope or other substantive modification of the
Agreement; or

 

  3. Such time that AT&T deems necessary.

Definitions:

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 49



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Unless otherwise set forth or expanded herein, defined terms shall have the same
meaning as set forth in the main body of the Agreement.

“Customer Facing System” means an Information Resource accessible from public
networks which is intended for use by AT&T’s customers which resides in a DMZ,
as defined below, and where that DMZ:

 

  A. Is protected by firewalls located between the Internet and the DMZ, between
that DMZ and all other DMZ’s, and between the DMZ and the AT&T intranet,

 

  B. Prohibits incoming TELNET connections from public networks, and

 

  C. Prohibits incoming FTP connections from public networks except to specific
systems known as “FTP drop boxes”.

Note: A Customer Facing System which also is used by AT&T employees,
contractors, vendors or suppliers to perform work on behalf of AT&T is not
considered a Customer Facing System when performing such work.

“Demilitarized Zone” or “DMZ” is a network or sub-network that sits between a
trusted internal network, such as a corporate private LAN, and an untrusted
external network, such as the public Internet. A DMZ helps prevent outside users
from gaining direct access to internal Information Resources. The DMZ must be
separated from the untrusted external network by use of a firewall and must be
separated from the trusted internal network by use of another firewall. Inbound
packets from the untrusted external network must terminate within the DMZ and
must not be allowed to flow directly through to the trusted internal network.
All inbound packets which flow to the trusted internal network must only
originate within the DMZ. For additional clarification, see the diagram below;
however, the written text shall control with respect to the interpretation of
this definition.

LOGO [g115484g49r55.jpg]

“Information Resources” means any systems, applications, and network elements,
and the information stored, transmitted, or processed with these resources in
conjunction with supporting AT&T and/or used by Supplier in fulfillment of its
obligations under this Agreement.

“Sensitive Personal Information” or “SPI” means any information that could be
used to uniquely identify, locate, or contact a single person (or potentially be
exploited to steal the identity of an individual, commit fraud or perpetuate
other crimes). Examples of SPI include, but are not limited to, social security
numbers, national-, state- or province-issued identification number, driver’s
license numbers, dates of birth, bank account numbers, and credit card numbers.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 50



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

“Strong Encryption” means the use of encryption technologies with minimum key
lengths of 128-bits for symmetric encryption and 1024-bits for asymmetric
encryption whose strength provides reasonable assurance that it will protect the
encrypted information from unauthorized access, and is adequate to protect the
confidentiality and privacy of the encrypted information.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 51



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

In accordance with the foregoing, Supplier shall:

 

System Security 1.    Actively monitor industry resources (e.g., pertinent
software vendor mailing lists and websites) for timely notification of all
applicable security alerts pertaining to Supplier networks and Information
Resources. (Security Alerts) 2.    Scan externally-facing Information Resources
with applicable industry standard security vulnerability scanning software
(including, but not limited to, network, server, and application scanning tools)
at a minimum monthly. (Externally-facing System Scanning) 3.    Scan internal
Information Resources with applicable industry standard security vulnerability
scanning software (including, but not limited to, network, server, application
and database scanning tools) at a minimum monthly. (Internal System Scanning) 4.
   Upon AT&T’s request, furnish to AT&T its most current scanning results for
the Information Resources. (Sharing Scanning Results with AT&T) 5.    Deploy one
or more Intrusion Detection Systems (IDS) in an active mode of operation.
(Intrusion Detection Systems) 6.    Have and use a documented process to
remediate security vulnerabilities in the Information Resources, including, but
not limited to, those discovered through industry publications, vulnerability
scanning, virus scanning, and the review of security logs, and apply appropriate
security patches promptly with respect to the probability that such
vulnerability can be, or is in the process of being exploited.
(Remediating/Patching Service Vulnerabilities) 7.    Assign security
administration responsibilities for configuring host operating systems to
specific individuals. (Security Administration Responsibilities) 8.    Ensure
that its security staff has reasonable and necessary experience in
information/network security. (Necessary Staff Experience) 9.    Ensure that all
of Supplier’s Information Resources are and remain ‘hardened’ including, but not
limited to, removing or disabling unused network services (e.g., finger, rlogin,
ftp, simple TCP/IP services) and installing a system firewall, TCP Wrappers or
similar technology. (Hardened Systems) 10.    Change all default account names
and/or default passwords in accordance with the password requirements set forth
herein. (Changing default Account names and Passwords) 11.    Limit system
administrator/root (or privileged, super user, or the like) access to host
operating systems only to individuals requiring such high-level access in the
performance of their jobs. (Limit Super User Privileges) 12.    Require system
administrators to restrict access by users to only the commands, data and
Information Resources necessary to perform authorized functions. (Administrators
to Restrict User Access) Physical Security 13.    Ensure that all of Supplier’s
networks and Information Resources are located in secure physical facilities
with access limited and restricted to authorized individuals only. (Information
Resources in Secure Facilities) 14.    Monitor and record, for audit purposes,
access to the physical facilities containing networks and Information Resources
used in connection with Supplier’s performance of its obligations under the
Agreement. (Monitoring and Recording Access)

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 52



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Network Security 15.    When providing Internet-based services to AT&T, protect
AT&T Information by the implementation of a network demilitarized zone (“DMZ”).
Web servers providing service to AT&T shall reside in the DMZ. Information
Resources storing AT&T Information (such as application and database servers)
shall reside in a trusted internal network. (Internet Services Must Use DMZ) 16.
   Upon AT&T’s request, provide to AT&T a logical network diagram detailing the
Information Resources (including, but not limited to, firewalls, servers, etc.)
that will support AT&T. (Provision of Logical Network Diagram) 17.    Have a
documented process and controls in place to detect and handle unauthorized
attempts to access AT&T Information. (Detection and Handling of Unauthorized
Access) 18.    Use Strong Encryption for the transfer of AT&T Information
outside of AT&T- or Supplier controlled facilities or when transmitting AT&T
Information over any untrusted network. (Note: This also applies to AT&T
Information contained in email, or the attachments embedded within the email, as
the case may be. For greater clarity, if for example, the text in an email does
not contain AT&T Information, but the embedded attachments within that email do
contain AT&T Information, then the embedded attachment, but not the email, needs
to be encrypted.) (Encryption of Information in Transit) 19.    Require strong
authentication (e.g., two factor token or digital certificates) for any remote
access use of Information Resources. (Remote Access Authentication) Information
Security 20.    Isolate AT&T’s applications and Information from any other
customer’s or Supplier’s own applications and information either by using
physically separate servers or alternatively by using logical access controls
where physical separation of servers are not implemented. (Separate AT&T
Information from non-AT&T information) 21.    Have a documented procedure for
the secure backup, transport, storage, and disposal of AT&T Information and upon
AT&T’s request, provide such documented procedure to AT&T. (Secure Backup,
Transport, Storage and Disposal of AT&T Information) 22.    Maintain and, upon
AT&T’s request, furnish to AT&T a business continuity plan that ensures that
Supplier can meet its contractual obligations under the Agreement, including the
requirements of any applicable Statement of Work or Service Level Agreement.
Upon AT&T’s request, Supplier shall promptly update its business continuity plan
to include a potential threat scenario. (Business Continuity Plan) 23.    Where
physical and logical security of AT&T SPI cannot be assured, store AT&T SPI
using Strong Encryption. (Encryption at Rest / Storage) 24.    Limit access to
AT&T Information, including, but not limited to, paper hard copies, only to
authorized persons or systems. (Limit Access to AT&T Information Regardless of
Form) 25.    Be compliant with any applicable government- and industry-mandated
information security standards. (Examples of such standards include, but are not
limited to, the Payment Card Industry- Data Security Standards (PCI-DSS),
National Automated Clearing House Associates (NACHA) Rules, and Electronic Data
Interchange (EDI) standards, and the information security requirements
documented within laws, such as HIPAA.) (Compliance with Industry and Government
Requirements)

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 53



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

26.    Return, or, at AT&T’s option, destroy all AT&T Information, including
electronic and hard copies, within thirty (30) days after the sooner of: (a)
expiration or termination or cancellation of the Agreement; (b) AT&T’s request
for the return of AT&T Information; or (c) the date when Supplier (or its
suppliers or representatives) no longer needs the AT&T Information. In the event
that AT&T approves destruction as an alternative to returning the Information,
then Supplier shall certify the destruction (e.g., degaussing, overwriting,
performing a secure erase, performing a chip erase, shredding, cutting, punching
holes, breaking, etc) as rendering the AT&T Information non-retrievable. (Return
of AT&T Information) 27.   

Unless otherwise instructed by AT&T, when collecting, generating or creating
Information for, through or on behalf of AT&T or under the AT&T brand, shall
whenever practicable, label such Information as “AT&T Proprietary Information”
or at a minimum, label AT&T Information as “Confidential” or “Proprietary”.
Supplier acknowledges that AT&T Information shall remain AT&T-owned Information
irrespective of labeling or absence thereof.

(Confidential or Proprietary Markings)

Identification and Authentication 28.    Assign unique UserIDs to individual
users. (Unique UserIDs) 29.    Have and use a documented UserID Lifecycle
Management process including, but not limited to, procedures for approved
account creation, timely account removal, and account modification (e.g.,
changes to privileges, span of access, functions/roles) for all Information
Resources and across all environments (e.g., production, test, development,
etc.). (UserID Life Cycle Management) 30.    Enforce the rule of least privilege
(i.e., limiting access to only the commands and Information necessary to perform
authorized functions according to one’s job function). (Rule of Least Privilege)
31.    Limit failed login attempts to no more than six (6) successive attempts
and lock the user account upon reaching that limit. Access to the user account
can be reactivated subsequently through a manual process requiring verification
of the user’s identity or, where such capability exists, can be automatically
reactivated after at least three (3) minutes from the last failed login attempt.
(Limit Failed Logins) 32.    Terminate interactive sessions, or activate a
secure, locking screensaver requiring authentication, after a period of
inactivity not to exceed fifteen (15) minutes. Exception: Where elsewhere
authorized in writing by AT&T, AT&T customer usage of Customer Facing Systems
may be exempted from this requirement. (Terminate Inactive Interactive Sessions)
33.    Require password expiration at regular intervals not to exceed ninety
(90) days. Exception: Where elsewhere authorized in writing by AT&T, AT&T
customer usage of Customer Facing Systems may be exempted from this requirement.
(Expire Passwords)

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 54



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

34.   

Use an authentication method based on the sensitivity of Information. When
passwords are used, they must meet these minimum requirements:

 

•        Passwords must be a minimum of six (6) characters in length.

 

•        Passwords must contain characters from at least two (2) of these
groupings: alpha, numeric, and special characters.

 

•        Passwords must not be the same as the userid with which they are
associated.

 

•        Password construction must be complex and not contain names, dictionary
words, combinations of words, or words with substitutions of numbers for
letters, e.g., s3cur1ty.

 

•        Passwords must not contain repeating or sequential characters or
numbers.

 

Notes:

 

1. When systems or applications do not enforce these password requirements,
users and administrators must be instructed to comply with these password
requirements when selecting passwords.

 

2. Applications housing more sensitive AT&T Information, as identified by AT&T,
may require an authentication mechanism stronger than passwords and the
authentication mechanism must be approved by AT&T in advance in writing.
Examples of stronger authentication methods include tokens, digital
certificates, passphrases, and biometrics.

 

Exception: Where elsewhere authorized in writing by AT&T, AT&T customer usage of
Customer Facing Systems may be exempted from this requirement. (Passwords and
Construction Rules)

35.    Use a secure method for the conveyance of authentication credentials
(e.g. passwords) and authentication mechanisms (e.g. tokens or smart cards).
(Use Secure Method to Convey UserIDs and Passwords) Warning Banner 36.   

Display a warning or “no-trespassing” banner on applicable login screens or
pages when in Supplier’s environment and not an AT&T branded product or service.

 

(example long version):

 

This is an <company name> system, restricted to authorized individuals. This
system is subject to monitoring. Unauthorized users, access, and/or modification
will be prosecuted.

 

(example short version):

 

<company name> authorized use ONLY, subject to monitoring. All other use
prohibited.

 

For AT&T branded products or services or for software developed for AT&T,
Supplier shall display a warning banner on login screens or pages provided by
AT&T. (Display Warning Banners)

Software and Data Integrity 37.    Have current antivirus software installed and
running to scan for and promptly remove viruses. (Scan and Remove Viruses) 38.
   Separate non-production Information Resources from production Information
Resources. (Separate Production and Non-Production Information Resources) 39.   
Have a documented software change control process including back out procedures.
(Software Change Control Process)

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 55



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

40.    For applications which utilize a database that allows modifications to
AT&T Information, have database transaction logging features enabled and retain
database transaction logs for a minimum of six (6) months. (Utilize Database
Transaction Logging) 41.    For all software developed, used, furnished and/or
supported under this Agreement, review such software to find and remediate
security vulnerabilities during initial implementation and upon any
modifications and updates. (Review Code for Vulnerabilities) 42.    Perform
quality assurance testing for the application functionality and security
components (e.g., testing of authentication, authorization, and accounting
functions, as well as any other activity designed to validate the security
architecture) during initial implementation and upon any modifications and
updates. (Quality Assurance Test Application and Security Vulnerabilities)
Privacy Issues 43.    Restrict access to any AT&T SPI to authorized individuals.
(Restrict Access to SPI) 44.    Not store AT&T SPI on removable media (e.g., USB
flash drives, thumb drives, memory sticks, tapes, CDs, external hard drives)
except: (a) for backup and data interchange purposes as allowed and required
under contract, and (b) using Strong Encryption. (Control SPI on Removable
Media) Monitoring and Auditing Controls 45.    Restrict access to security logs
to authorized individuals. (Restrict Access to Security Logs) 46.    Review, on
no less than a weekly basis, security logs for anomalies and document and
resolve all logged security problems in a timely manner. (Review Security Logs
and Resolve Security Problems) 47.    Retain complete and accurate records
relating to its performance of its obligations arising out of these Security
Requirements and Supplier’s compliance herewith in a format that will permit
audit for a period of no less than three (3) years, or longer as may be required
pursuant to a court order or civil or regulatory proceeding. Notwithstanding the
foregoing, Supplier shall only be required to maintain security logs for a
minimum of six (6) months. (Retain Records) 48.    Permit AT&T to conduct an
audit to verify Supplier’s compliance with its contractual obligations in
connection with these AT&T Supplier Information Security Requirements. Upon
AT&T’s request for audit, Supplier shall schedule a security audit to commence
within thirty (30) days from such request. In the event AT&T, in its sole
discretion, deems that a security breach has occurred, Supplier shall schedule
the audit to commence within one (1) day of AT&T’s notice requiring an audit.
This provision shall not be deemed to, and shall not limit any more stringent
audit obligations permitting the examination of Supplier’s records contained in
this Agreement. (Audit Rights) 49.    Within thirty (30) days of receipt of the
audit report, provide AT&T a written report outlining the corrective actions
that Supplier has implemented or proposes to implement with the schedule and
current status of each corrective action. Supplier shall update this report to
AT&T every thirty (30) days reporting the status of all corrective actions
through the date of implementation. Supplier shall implement all corrective
actions within ninety (90) days of Supplier’s receipt of the audit report.
(Remediate Audit Findings) Reporting Violations 50.   

Have and use a documented procedure to follow in the event of an actual or
suspected unauthorized intrusion or other security violation, including but not
limited to, a physical security or computer security incident (e.g., hacker
activity or the introduction of a virus or malicious code), that involves any
Information Resources used in conjunction with supporting AT&T and/or used by
Supplier in fulfillment of its obligations under this Agreement, which includes
immediate notification to the AT&T Computer Security Incident Response Team
(ACSIRT).

 

ACSIRT 24 hour contact information:

 

— Phone: 1 866 466-2288, prompt 8 (U.S.)

 

— Phone: 1 908 234-3327 (International) (Maintain and Use Incident Response
Procedures)

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 56



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

51.    Provide AT&T with regular status updates on any actual or suspected
unauthorized intrusion or other security violation, that involves any
Information Resources used in conjunction with supporting AT&T and/or used by
Supplier in fulfillment of its obligations under this Agreement, including, but
not limited to, actions taken to resolve such incident, at four (4) hour
intervals (or at other mutually agreed intervals or times) for the duration of
the incident, and within five (5) days of the closure of the incident, a written
report describing the incident, actions taken by the Supplier during its
response and Supplier’s plans for future actions to prevent a similar incident
from occurring. (Provide AT&T Incident Response Status and Final Resolution)
Software Development and Implementation 52.    Ensure, prior to furnishing or
development of custom software, that such software incorporates applicable AT&T
security requirements as provided by AT&T. (Software Must Comply with AT&T
Security Requirements) Security Policies and Procedures 53.    Ensure that all
personnel, subcontractors or representatives performing work on any AT&T
Information Resources or the resources used to interconnect to AT&T resources or
the resources used to house AT&T Information under this Agreement are in
compliance with these Security Requirements. (All Work to Be In Compliance with
SISR) 54.    At a minimum annually, review these Security Requirements to ensure
that Supplier is in compliance with the requirements. (Periodically Review and
Ensure Compliance with SISR) 55.    Return all AT&T owned or provided access
devices (including, but not limited to, SecurID® tokens and/or software), as
soon as practicable, but in no event more than fifteen (15) days after the
sooner of: (a) expiration, termination, or cancellation of the Agreement; (b)
AT&T’s request for the return of such property; or (c) the date when Supplier
(or its suppliers or representatives) no longer need such devices. (Return all
AT&T Owned or Provided Access Devices)

Connectivity Requirements

In the event Supplier has, or will be provided, connectivity (i.e., access to
AT&T’s or its customers’ networks) in conjunction with this Agreement, then in
addition to the foregoing, the following Security Requirements shall apply to
Supplier:

 

  1. In the event a data connection agreement, such as a “Master Data Connection
Agreement,” “Data Connection Agreement,” and/or “Connection Supplement” (“DCA”)
exists between the Parties, and incorporates this Agreement by reference, or is
otherwise integrated with, or used to govern the Parties’ connectivity
obligations under, this Agreement, such DCA is hereby superseded by the terms of
the Security Requirements, effective as of the date these Security Requirements
become effective under the Agreement, and the terms of such DCA are amended to
require that the Security Requirements and not the DCA are controlling in the
Agreement (as well as any agreements subordinate to this Agreement).
Notwithstanding the foregoing, the DCA remains in full force and effect for all
other agreements between the Parties to which it applies.

 

  2. Supplier shall:

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 57



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

  a. Use only the mutually agreed upon facilities and connection methodologies
to interconnect AT&T’s networks with Supplier’s networks and to provide access
to the data for each connection.

 

  b. NOT establish interconnection to endpoint resources and/or end users
outside the United States. Interconnections to endpoint resources and/or end
users outside the United States require the express prior written consent of
AT&T.

 

  c. Provide AT&T access to any Supplier facilities during normal business hours
for the maintenance and support of any AT&T equipment (e.g., router) used for
the transmission of Information under this Agreement.

 

  d. Use any AT&T equipment provided under this Agreement only for the
furnishing of those Services or functions explicitly defined in this Agreement.

 

  e. Ensure that all Supplier interconnections to AT&T pass through the
designated AT&T perimeter security gateway (e.g., firewall).

 

  f. Ensure that Supplier interconnections to AT&T terminate at a perimeter
security gateway (e.g., firewall) at the Supplier end of the connection

 

  g. Maintain logs of all sessions that pass through the Supplier’s perimeter
security gateway. These session logs must include sufficiently detailed
information to identify the end user or application, origination IP address,
destination IP address, ports / service protocols used and duration of access.
These session logs must be retained for a minimum of six (6) months.

 

  3. In addition to other rights set forth herein, AT&T shall have the right to:

 

  a. Gather information relating to access, including Supplier’s access, to AT&T
networks and Information Resources. This information may be collected, retained
and analyzed by AT&T to identify potential security risks without further
notice. This information may include trace files, statistics, network addresses,
and the actual data or screens accessed or transferred.

 

  b. Immediately suspend or terminate any interconnection if AT&T, in its sole
discretion, believes there has been a breach of security or unauthorized access
to or misuse of AT&T data facilities or Information.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 58



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

EXHIBIT E

ACCEPTANCE CERTIFICATE TEMPLATE

Customer: AT&T

Contract Reference: Master Services Agreement between AT&T Services, Inc. and
                            , Contract No.                     , effective as of
                                        .

Effective Date of Delivery:

(for the Services indicated/set forth below)                      [Month]     ,
200    

Service Delivered (check one): Service to reflect what is documented within the
Service Exhibit

            [Insert Description of Service Delivered]

            [Insert Description of Service Delivered]

            [Insert Description of Service Delivered]

Statement of Acceptance/Rejection:

The above Service(s) has/have been reviewed, tested and is/are hereby
accepted/rejected by AT&T as of the date below.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 59



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

If Service(s) was Accepted with conditions OR Rejected, the conditional terms
for Acceptance and/or the reason for rejection follows:

 

 

 

 

 

 

 

 

Accepted/Rejected: (circle one)

 

 

 

 

Date   Signature

 

 

 

Printed Name   Title

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 60



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

EXHIBIT F

WORK ORDER FORM

Work Order No.             

to the Master Services Agreement Numbered                     

The Service or Product to be provided under this Work Order are subject to the
terms and conditions of the Master Services Agreement Numbered             
dated              and the Services Exhibit Numbered              .S.001 dated
             between [insert Supplier Name], (hereinafter referred to as
“Supplier”) and AT&T Services, Inc., on behalf of itself and its Affiliates,
(“AT&T”) (“Agreement”).

 

Work Order Description and Acceptance Criteria

Supplier will                     

 

<<WORK ORDER IS NOT USED FOR CUSTOM PRODUCT OR CUSTOM

MODIFICATIOS>>.

 

Requirements to be attached to this Work Order

 

Illustrative examples:

 

General requirements

 

HTML Portal requirements

 

WML Portal requirements

 

SMS requirements

 

Admin Tool(s) requirements

 

Etc.

 

 

Estimated Completion Date

Supplier will use commercially reasonable efforts to provide the materials,
reports on or before             . Any changes this date will be mutually agreed
to by the parties in writing.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 61



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Amount (if any) $               

 

Invoicing and Payment

Upon Acceptance, Supplier shall invoice AT&T the amount set forth above and AT&T
shall pay Supplier for the Service/Product in accordance with Section 5
Invoicing and Payment of the Agreement. All prices are in USD unless otherwise
noted and are premised upon the terms and conditions stated in the Agreement.

.

IN WITNESS WHEREOF, authorized representatives of the Parties have executed this
Work Order to be executed as of the last date set forth below.

 

AT&T Services, Inc.               <<Insert Supplier name>>  

By:  

 

    By:  

 

Printed Name:  

 

    Printed Name:  

 

Its:  

 

    Its:  

 

Date:  

 

    Date:  

 

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 62



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

EXHIBIT G

WORK REQUEST PROCESS

 

 

 

Work Request Process

 

 

 

by and between

AT&T and Motricity

 

 

 

October 2008

Prepared by AT&T

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 63



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

1. Introduction

AT&T and Supplier are implementing a work request process that is fast and
efficient to provide for types of items listed below (collectively referred to
as “Work”):

 

  •  

The purchase and/or installation of hardware (and related software) that
Supplier purchase on behalf of AT&T in providing its Services to AT&T;

 

  •  

Ad-hoc maintenance; and

 

  •  

The creation of reports.

Supplier.

2. Scope of the Work Request Process

 

  a. The work request process will be used to manage and approve Work Requests
and to identify the scope, schedule, and cost for authorized Work.

 

  b. Custom Development

Any custom development professional services or requests for new Services that
involve determination of work efforts are to be handled under the Services
Exhibit No. <<insert number.>>

3. Work Request Process

 

  a. AT&T Submits a Work Request

An AT&T team member identifies the need to pursue authorized Work under the
Agreement. The team member fills out a Work Request and submits it to the AT&T
Project Manager (“PM”), or his/her designee. Based on the AT&T PMs’ assessment
of the importance of the request, and his/her authorization level to approve the
Work Request, the AT&T PM will seek additional approval from AT&T’s upper
management (Director level or higher) as appropriate and consistent with the
AT&T schedule of authorization.

Once approved by the AT&T PM, the Work Request is sent to the Supplier PM.
Within no more than three business days, Supplier will assess the feasibility of
the Work Request in terms of scope, schedule,

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 64



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

and cost impacts. Once the assessment is complete, AT&T will respond back to
Supplier with an approval, disapproval or request for clarification. Any
disapproval of Work Requests will need to be documented within the Work Request
to be completed by AT&T.

AT&T’s PM will obtain any further internal approvals from AT&T’s upper
management the Work Request will be signed and become effective immediately upon
the execution of a Work Order by AT&T and Supplier.

4. Acceptance Process

 

  4.1. Delivery. Supplier will deliver the Work via an agreed upon method, in
compliance with the applicable written specifications and acceptance criteria
and such Work will be accompanied with an Acceptance Certificate

 

  4.2 AT&T shall have the right to review Work to determine whether the Work
conform to the requirements set forth in the respective Work Request and to
either: (i) reject the Work if it fails to conform to the requirements set forth
in the respective Work Request or (ii) to provide its Acceptance (in whole or in
part) if there are no Service Defects.

 

  4.3 If AT&T rejects the Work, AT&T will provide its reasons in writing and
Supplier shall, at AT&T’s request, promptly correct all such Service Defects
and, thereafter, AT&T shall again have the opportunity to review the Work. If
Supplier is not able to correct all Service Defects in the Work within thirty
(30) days following receipt of AT&T rejection, AT&T shall have the right to
terminate the affected Work Request, in whole or in part, which termination
shall be deemed due to Supplier’s default. In the event of any such termination,
Supplier shall return all payments previously made to Supplier under this
Agreement for the affected Work Request and AT&T shall not be subject to any
cancellation charges.

 

  4.4 Acceptance. AT&T may provide its acceptance of the Work via its formal
sign off on an Acceptance Certificate or through its Default Acceptance (as
defined in below).

 

  4.5 Default Acceptance. Unless Contractor is notified in writing of any
failure in meeting its Milestone Deliverables:

 

  i) within thirty (30) calendar days (or other timeframe documented in writing
and agreed upon) after Delivery, or

 

  ii) upon AT&T’s commercial use

then the Work is deemed Accepted by AT&T (“Default Acceptance”) at the time of
Delivery (“Default Acceptance Date”). For purposes of clarity commercial use is
not automatically triggered during the timeframe in which AT&T is conducting its
Acceptance testing and/or “monitoring” the Work in the production environment.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 65



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

5. Invoicing and Pricing Terms.

Upon Acceptance or AT&T’s Default Acceptance, Supplier shall invoice AT&T the
Fees set forth in the executed Work Request and AT&T shall pay Supplier for the
Work set forth in the Work Request in accordance with Section 4 Invoicing and
Payment of the Agreement.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 66



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

EXHIBIT H - WORK ORDER FORM

 

Work Request

 

    AT&T Requestor:   Work Request Control #:     Work Request Name:   Date
Received:    

Work Request Priority:

 

High/Med/Low

             

 

 

<<Insert Work Request Name and/or Number>>

 

1 Work Request Information (TO BE COMPLETED BY AT&T)

A. Description of Work to include any requirements

 

 

<<Note: any customized development being done on behalf of AT&T must be done
under the Service Exhibit No. XXXX.>>

 

 

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 67



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

Requirements to be attached to this Work Request:

General requirements

HTML Portal requirements

WML Portal requirements

SMS requirements

Admin Tool(s) requirements

Etc.

B. Reason for the Work Request and Impact if not implemented

 

 

C. Supplier and AT&T Agreements governing this Work Request

 

 

Managed Service Agreement No. <<TO BE INSERTED>> and

 

Services Exhibit No. <<TO BE INSERTED>>

 

2 Scope / Technical Impact Analysis (TO BE COMPLETED BY SUPPLIER)

A. Impact Assessment (Include what Service/system components or operations areas
are impacted, if any)

 

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 68



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

B. Cost Detail

 

C. Payment Schedule – to be approved / modified by AT&T

 

D. Schedule / Timeline )

 

E. Resource Impact (Identify what resources are needed to complete the Work.)

 

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 69



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

3. Work Request Review – to be reviewed by AT&T

 

A. Reviewers

 

      Name   Title   Date Reviewed                                            
            

 

B. Final Recommendation (APPROVED/DECLINED)

 

 

4. Work Request Decision

Approved for the Work identified above in support of the Agreement             
(Y/N):

Signatures of AT&T and Supplier:

 

      Name and Title   Signature   Date                                        
                                   

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 70



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

APPENDICES

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 71



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Appendix G- – Initial Supplier Participation Plan

For purposes of this Appendix G, Supplier refers to Supplier.

 

        PRIME SUPPLIER MBE/WBE/DVBE PARTICIPATION PLAN        

    YEAR

    REPORTING:

   2010     

 

PRIME SUPPLIER NAME:   

  Motricity, Inc.

ADDRESS:   

  601 108th AVE NE, Suite 900

  

  Bellevue, WA 98004

COMPANY E-MAIL:   

  patty.law@motricity.com

TELEPHONE NUMBER:   

  425.957.6200

 

DESCRIBE GOODS OR SERVICES BEING PROVIDED UNDER THIS AGREEMENT: Supplier will
provide AT&T with storefront services and portal services which may include
custom application software and related professional services include(e.g.
software design, development, engineering, integration, testing, porting), as
well as hosting, maintenance and support services.

 

DESCRIBE YOUR M/WBE-DVBE OR SUPPLIER DIVERSITY PROGRAM AND THE PERSONNEL
DEDICATED TO THAT PROGRAM

See Milestones in Section 2 below

     

 

THE FOLLOWING, TOGETHER WITH ANY ATTACHMENTS IS SUBMITTED AS AN MBE/WBE/DVBE
PARTICIPATION PLAN.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 72



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

1.    GOALS              A. See Milestones in #2 below    B. MWDVBE
Participation Goals    MINORITY BUSINESS ENTERPRISES (MBEs)    .05%       WOMAN
BUSINESS ENTERPRISES (WBEs)    .05%       DISABLED VETERAN BUSINESS ENTERPRISES
(DVBEs)    .05%   

 

   C. WHAT IS THE ESTIMATED ANNUAL VALUE OF THIS CONTRACT WITH:   
AT&T Mobility LLC   

$50,000,000 (Portal $33M, Mall $15M

and Custom Dev/Pro Serve$2M)

   AT&T Services Inc.   

 

   AT&T Operations Inc.   

 

   AT&T Midwest   

 

   AT&T West (NV)   

 

   AT&T West (CA)   

 

   AT&T East   

 

   AT&T Southwest   

 

   AT&T Yellow Pages   

 

   ASI (SBC Advanced Solutions)   

 

   AT&T Datacomm   

 

   AT&T Long Distance   

 

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 73



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

  AT&T Telecom   

 

     AT&T Internet Services   

 

     AT&T MSI   

 

     Other   

 

  

 

  

Note: Indicate dollar award(s) as it applies to this contract (I.e., AT&T
Mobility LLC and/or its Affiliate).

  

D. WHAT ARE THE DOLLAR AMOUNTS OF YOUR PROJECTED MBE/WBE/DVBE PURCHASES:

  

Not Applicable

  

*SEE MBE/WBE/DVBE CANCELLATION CLAUSE IN AGREEMENT FOR DEFINITIONS OF MBE, WBE,
AND DVBE*

 

2.    LIST THE PRINCIPAL GOODS AND SERVICES TO BE SUBCONTRACTED TO MBE/WBE/DVBEs
OR DELIVERED THROUGH MBE/WBE/DVBE VALUE ADDED RESELLERS       During month one
(1) – six (6) from the Effective Date of this Agreement, Supplier agrees to:   
  

1)      review its current suppliers to determine whether they are MWDVBE
suppliers. If so, Supplier agrees to determine whether such supplier’s products
and/or services can transfer to the AT&T Mobility MWDVBE participation goals.

     

2)      determine which of its suppliers are certified as MWDVBE suppliers (see
AT&T Mobility Recognized agencies)

     

3)      consider joining the National Minority Supplier Development Council
(http://www.nmsdc.org/ ) and/or other diversity organizations listed at
http://wbenc.org/ that will assist Supplier in developing a diversity program

     

4)      continue to look for opportunities with MWDVBE suppliers and identify
MWDVBEs to work with

      Once Supplier identifies a diversity opportunity with AT&T, Supplier
agrees to develop a mentor program or train a MWDVBE’ supplier, within six
months of such identification the diversity opportunity with AT&T.   

 

 

 

3.

   SUPPLIER AGREES THAT IT WILL MAINTAIN ALL NECESSARY DOCUMENTS AND RECORDS TO
SUPPORT ITS EFFORTS TO ACHIEVE ITS MBE/WBE/DVBE PARTICIPATION GOAL(S). SUPPLIER
ALSO ACKNOWLEDGES THE FACT THAT IT IS RESPONSIBLE FOR IDENTIFYING, SOLICITING
AND QUALIFYING MBE/WBE/DVBE SUBCONTRACTORS, DISTRIBUTORS AND VALUE ADDED
RESELLERS.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 74



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

4.    THE FOLLOWING INDIVIDUAL, ACTING IN THE CAPACITY OF MBE/WBE/DVBE
COORDINATOR FOR SUPPLIER, WILL:    ADMINISTER THE MBE/WBE/DVBE PARTICIPATION
PLAN,    SUBMIT SUMMARY REPORTS, AND    COOPERATE IN ANY STUDIES OR SURVEYS AS
MAY BE REQUIRED IN ORDER TO DETERMINE THE EXTENT OF COMPLIANCE BY THE SELLER
WITH THE PARTICIPATION PLAN.

 

  NAME:    Patty Law          TITLE:    Procurement Manager         
TELEPHONE NUMBER:    425.957.6200          AUTHORIZED SIGNATURE:            
DATE:    Effective Date       

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 75



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

APPENDIX G-1 – PRIME SUPPLIER – MBE/WBE/DVBE PARTICIPATION PLAN

 

            PRIME SUPPLIER MBE/WBE/DVBE PARTICIPATION PLAN        

YEAR

REPORTING:

 

PRIME SUPPLIER NAME:

  

 

ADDRESS:

  

 

SUPPLIER E-MAIL:

  

 

TELEPHONE NUMBER:

  

 

DESCRIBE GOODS OR SERVICES BEING PROVIDED UNDER THIS AGREEMENT: DESCRIBE YOUR
M/WBE-DVBE OR SUPPLIER DIVERSITY PROGRAM AND THE PERSONNEL DEDICATED TO THAT
PROGRAM THE FOLLOWING, TOGETHER WITH ANY ATTACHMENTS IS SUBMITTED AS AN
MBE/WBE/DVBE PARTICIPATION PLAN.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 76



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

1.    GOALS       A. WHAT ARE YOUR MBE/WBE/DVBE PARTICIPATION GOALS?    MINORITY
BUSINESS ENTERPRISES (MBEs)         WOMAN BUSINESS ENTERPRISES (WBEs)        
DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)         B. WHAT IS THE ESTIMATED
ANNUAL VALUE OF THIS CONTRACT WITH:

 

   AT&T MOBILITY      

 

   AT&T (NV)      

 

   AT&T (CA)      

 

   East Region: (Connecticut)      

 

   Southwest Region:      

 

   (Texas, Oklahoma, Kansas, Missouri, Arkansas)       AT&T Yellow Pages      

 

   AT&T Advanced Solutions      

 

   AT&T National Data Operations      

 

   AT&T Long Distance      

 

   AT&T Telecom      

 

   AT&T Internet Services      

 

   AT&T MSI      

 

   AT&T Services      

 

   AT&T Operations      

 

   Other      

 

Note: Indicate dollar award(s) as it applies to this contract.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 77



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

   C. WHAT ARE THE DOLLAR AMOUNTS OF YOUR PROJECTED MBE/WBE/DVBE PURCHASES:   
MINORITY BUSINESS ENTERPRISES (MBEs)   

 

      WOMAN BUSINESS ENTERPRISES (WBEs)   

 

      DISABLED VETERAN BUSINESS ENTERPRISES (DVBEs)   

 

   2.    LIST THE PRINCIPAL GOODS AND SERVICES TO BE SUBCONTRACTED TO
MBE/WBE/DVBEs OR DELIVERED THROUGH MBE/WBE/DVBE VALUE ADDED RESELLERS

DETAILED PLAN FOR USE OF M/WBEs-DVBEs AS SUBCONTRACTORS, DISTRIBUTORS, VALUE
ADDED RESELLERS

For every product and service you intend to use, provide the following
information. (attach additional sheets if necessary)

 

Supplier Name  

Classification

(MBE/WBE/DVBE)

 

Products/Services

to be provided

  $ Value   Date to Begin                                                      
                                                       

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 78



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

3.    SELLER AGREES THAT IT WILL MAINTAIN ALL NECESSARY DOCUMENTS AND RECORDS TO
SUPPORT ITS EFFORTS TO ACHIEVE ITS MBE/WBE/DVBE PARTICIPATION GOAL(S). SELLER
ALSO ACKNOWLEDGES THE FACT THAT IT IS RESPONSIBLE FOR IDENTIFYING, SOLICITING
AND QUALIFYING MBE/WBE/DVBE SUBCONTRACTORS, DISTRIBUTORS AND VALUE ADDED
RESELLERS.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 79



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

4.    THE FOLLOWING INDIVIDUAL, ACTING IN THE CAPACITY OF MBE/WBE/DVBE
COORDINATOR FOR SELLER, WILL:    ADMINISTER THE MBE/WBE/DVBE PARTICIPATION PLAN,
   SUBMIT SUMMARY REPORTS, AND    COOPERATE IN ANY STUDIES OR SURVEYS AS MAY BE
REQUIRED IN ORDER TO DETERMINE THE EXTENT OF COMPLIANCE BY THE SELLER WITH THE
PARTICIPATION PLAN.    NAME:   

 

   TITLE:   

 

   TELEPHONE NUMBER:   

 

   AUTHORIZED SIGNATURE:   

 

   DATE:   

 

   Submit your annual plan to sbcsd@att.com

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 80



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Appendix H - MBE/WBE/DVBE Results Report

For purposes of this Appendix H, Supplier refers to Supplier.

M/WBE-DVBE QUARTERLY RESULTS REPORT

FOR THE FOLLOWING AT&T AFFILIATE:

LOGO [g115484g55a29.jpg]

 

Note: Subcontracting Results should reflect ONLY M/WBE-DVBE dollars directly
traceable to sales DURING THE

REPORTING QUARTER.

 

Results must be reported individually for each AT&T subsidiary.

THIS SUMMARY REPORT SHOULD BE E-MAILED
TO:                                         sbcsd@att.com

 

1.Reporting Supplier:

  

2.      Contract/ Work Order Number:

   3. Report Quarter: Supplier Name:   

 

      This report reflects the utilization of Minority Business
Enterprises/Women Business Enterprise/Disabled Veteran Enterprise participation
for period Address:   

 

      City, State, Zip:   

 

      Contact Name:   

 

  

 

(If Available)

  

 

Title:   

 

      Through E-Mail:   

 

     

 

Date:   

 

      (Please indicate dates) Telephone:   

 

     

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 81



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Signature:                               PARTICIPATION GOAL      

PARTICIPATION ACHIEVEMENT

   4.             5.       Actual for Quarter       Annual Goal               
                  MBE    WBE    DVBE                                     Percent
of Total    MBE    WBE    DVBE    Dollars paid by Prime                       
                         Sales             Supplier to Subcontractors         
               Total Dollars Paid to         

 

                                         Prime Supplier by AT&T               
                 % OF Total AT&T $ Paid by                        
Prime Supplier to Subcontractors            

 

AT&T SUBCONTRACTING RESULTS 6.    M/WBE-DVBE Subcontractors(S)    Ethnic/Gender
   Total Dollars       LOGO [g115484g78i37.jpg] Name:   

 

      Address:   

 

   Certifying Agency:          LOGO [g115484g92e07.jpg] City, State, Zip:   

 

   select from the drop down menu to see a list of AT&T recognized agencies   
Telephone:   

 

      Goods or Services:   

 

  

If other please specify:

  

To add additional Subcontractors, copy the entire light gray area and paste
directly below this line.

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 81



--------------------------------------------------------------------------------

 

LOGO [g115484g27g97.jpg]

 

M/WBE-DVBE QUARTERLY RESULTS REPORT

FOR THE FOLLOWING AT&T AFFILIATE:

Note: Subcontracting Results should reflect ONLY M/WBE-DVBE dollars directly
traceable to sales DURING THE REPORT QUARTER.

Results must be reported individually for each AT&T subsidiary.

THIS SUMMARY REPORT SHOULD BE E-MAILED TO: SBCSD@att.com

1. REPORTING COMPANY: 2. CONTRACT/ 3. REPORT QUARTER:

WORK ORDER This report reflects the utilization of Minority Business Enterprise/

Company Name: NUMBER: Woman Business Enterprise/Disabled Veterans Enterprise

Address: participation for period

City, State, Zip:

through

Contact Name:

(If available)

Title: (Please indicate dates)

E-mail:

Date:

Telephone:

Signature:

PARTICIPATION GOAL PARTICIPATION ACHIEVEMENT

4. 5. Actual for Quarter

MBE WBE DVBE

Annual Goal

Percent of Total MBE WBE DVBE Dollars paid by Prime

Sales Supplier to Subcontractors

Total Dollars Paid to

Prime Supplier by AT&T

% of total AT&T $ Paid by

Prime Supplier to Subcontractors #DIV/0! #DIV/0! #DIV/0!

AT&T - SUBCONTRACTING RESULTS

6. M/WBE-DVBE SUBCONTRACTOR(S) Ethnic/Gender: Total Dollars:

Name:

Address:

City, State, Zip: Certifying Agency:

Telephone: Select from the drop down menu to see a the list of AT&T recognized
agencies

Goods or Services:

If other please specify:

To add additional subcontractors, copy the entire light gray area and paste
directly below this line.

 

Page 81



--------------------------------------------------------------------------------

AT&T Agreement No. 20100607.090.C

 

 

Appendix K – Off Shore Service Locations

 

Country(ies) where services are authorized by AT&T to be performed   Services to
be performed at approved Physical Location   Name of Supplier / Subcontractor
performing the services India   Software Development   GlobalLogic, Inc.

                

       

                

       

                

       

                

       

 

PROPRIETARY INFORMATION

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their

Affiliates and their third party representatives, except under written agreement
by the contracting Parties.

Page 82